Exhibit 10.2

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”), dated as of
April 9, 2009, is made among INTERCONTINENTALEXCHANGE, INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party hereto, the
Lenders (each as defined in the hereinafter defined Existing Credit Agreement)
party hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (“Wachovia”), and BANK OF AMERICA, N.A., as syndication agent for
the Lenders (“BofA”), under the Existing Credit Agreement referred to below.

WHEREAS, the Borrower, the Subsidiary Guarantors party thereto, the Lenders
party thereto, BofA, as syndication agent, and Wachovia, as administrative
agent, entered into the Credit Agreement, dated as of January 12, 2007 (as
amended by the First Amendment to Credit Agreement dated as of August 24, 2007
and the Second Amendment to Credit Agreement dated as of June 13, 2008, the
“Existing Credit Agreement”), pursuant to which the Lenders made certain loans
and other extensions of credit to the Borrower.

WHEREAS, the Credit Parties have requested, and the Administrative Agent and the
Required Lenders have agreed, upon the terms and subject to the conditions set
forth herein, that the Existing Credit Agreement be amended and restated as
provided herein.

NOW, THEREFORE, the Credit Parties, the Administrative Agent and the Required
Lenders hereby agree as follows:

Section 1. Amendment and Restatement of the Existing Credit Agreement; Loans.

(a) Effective as of the Restatement Effective Date, concurrently with the
consummation of the transactions described in Section 2 hereof, the Existing
Credit Agreement is hereby amended and restated to read in its entirety as set
forth in Exhibit A hereto (the “Restated Credit Agreement”, with capitalized
terms used but not otherwise defined herein or assigned a meaning herein having
the meanings assigned to such terms in the Restated Credit Agreement), and as so
amended and restated, is replaced and superseded by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement and the Restated Credit Agreement. Except as specifically set forth
herein, the amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations (as defined in the
Existing Credit Agreement) of the Credit Parties evidenced by or arising under
the Existing Credit Agreement, the Guaranty (as defined in the Existing Credit
Agreement) and the other Credit Documents (as defined in the Existing Credit
Agreement). From and after the Restatement Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof’ and
words of similar import, as used in the Restated Credit Agreement, shall, unless
the context otherwise requires, refer to the Restated Credit Agreement and all
references in the Restated Credit Agreement to “the date hereof’, “the date of
this Agreement” or other words or phrases of similar import shall be deemed
references to the date of this Agreement.

 

*** Certain information in this agreement has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

(b) As set forth herein, (i) all Term Loans outstanding under (and to have the
meaning herein assigned to such term in) the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall continue to be
outstanding as Loans under the Restated Credit Agreement, and the terms of the
Restated Credit Agreement will govern the rights and obligations of the Credit
Parties, the Lenders and the Administrative Agent with respect thereto and
(ii) all Revolving Loans outstanding under (and to have the meaning herein
assigned to such term in) the Existing Credit Agreement immediately prior to the
Restatement Effective Date shall be prepaid in full contemporaneously with the
Restatement Effective Date, together with all interest accrued and accruing
thereon, and all fees, costs, expenses and other charges relating thereto
(including, without limitation, any amounts due under Section 2.17 of the
Existing Credit Agreement); provided that the foregoing shall not be construed
to discharge or release any Credit Party from any obligations owed to the
Lenders or the Administrative Agent under the Existing Credit Agreement, which
shall remain owing under the Restated Credit Agreement.

(c) The exhibits and schedules to the Existing Credit Agreement are hereby
amended and restated in their entirety as set forth in Exhibit B hereto.

Section 2. Term Loans; Revolving Loans; Revolving Commitments.

(a) The parties hereto agree that, as of the Restatement Effective Date, the
aggregate principal amount of the Term Loans under the Existing Credit Agreement
is $175,000,000, and in connection with the amendment and restatement of the
Existing Credit Agreement as contemplated hereby, such Term Loans will be
continued as Loans under the Restated Credit Agreement, so that, after giving
effect thereto, the Lenders under the Restated Credit Agreement will be the
Persons identified on Schedule 2 hereto and that the Lenders’ outstanding Loans
under the Restated Credit Agreement as of the Restatement Effective Date shall
be in the principal amounts set forth on Schedule 2 hereto.

(b) The parties hereto agree that, immediately prior to the Restatement
Effective Date, the aggregate principal amount of the Revolving Loans under the
Existing Credit Agreement is $195,000,000, and in connection with the amendment
and restatement of the Existing Credit Agreement as contemplated hereby,
(i) such Revolving Loans will be prepaid in full, together with all interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
relating thereto (including, without limitation, any amounts due under
Section 2.17 of the Existing Credit Agreement) and (ii) the Revolving Credit
Commitments of the Revolving Credit Lenders (each having the meanings herein
assigned to such terms in the Existing Credit Agreement), shall be terminated so
that the Borrower has no right to borrow Revolving Loans or Swingline Loans or
request Letters of Credit (each having the meanings herein assigned to such
terms in the Existing Credit Agreement) on or after the Restatement Effective
Date, in each case effective as of the Restatement Effective Date.

Section 3. Acknowledgment and Confirmation of the Credit Parties. Each Credit
Party hereby confirms and agrees that, after giving effect to this Agreement,
the Restated Credit Agreement and the other Credit Documents to which it is a
party remain in full force and effect and enforceable against such Credit Party
in accordance with their respective terms and shall not



--------------------------------------------------------------------------------

be discharged, diminished, limited or otherwise affected in any respect, and
represents and warrants to the Lenders that it has no knowledge of any claims,
counterclaims, offsets, or defenses to or with respect to its obligations under
the Credit Documents, or if such Credit Party has any such claims,
counterclaims, offsets, or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished, and
released in consideration of the execution of this Agreement. This
acknowledgement and confirmation by the Credit Parties is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Agreement,
and each Credit Party acknowledges that the Administrative Agent and the Lenders
would not enter into this Agreement in the absence of the acknowledgement and
confirmation contained herein.

Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:

(a) As of the Restatement Effective Date, the representations and warranties
made by such Credit Party in the Restated Credit Agreement and the other Credit
Documents are true and correct with the same effect as if made on the
Restatement Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct as of such earlier date).

(b) As of the Restatement Effective Date, both before and immediately following
the consummation of the transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing.

Section 5. Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Lenders under the Restated Credit Agreement shall be
subject to the satisfaction of each of the conditions precedent set forth in
this Section 5.

(a) The Administrative Agent shall have received the following, each dated as of
the Restatement Effective Date (unless otherwise specified) and in such number
of copies as the Administrative Agent shall have requested:

(i) a counterpart of this Agreement signed on behalf of each Credit Party and
the Required Lenders under (and as defined in) the Existing Credit Agreement;

(ii) the Guaranty, duly completed and executed by each Wholly-Owned Subsidiary
(other than any Foreign Subsidiary to the extent (and for as long as) doing so
would cause adverse tax or regulatory consequences to the Borrower); and

(iii) the favorable opinions of Locke Lord Bissell & Liddell LLP, special
counsel to the Credit Parties in form and substance reasonably satisfactory to
the Administrative Agent.

(b) The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, dated the Restatement Effective Date and in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality are true and correct and those not so qualified are



--------------------------------------------------------------------------------

true and correct in all material respects, in each case as of the Restatement
Effective Date, both immediately before and after giving effect to the
transactions contemplated hereby (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct as of such
date), (ii) no Default or Event of Default has occurred and is continuing, both
immediately before and after giving effect to the consummation of the
transactions contemplated hereby, (iii) both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, no Material
Adverse Effect has occurred since December 31, 2008, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions to the consummation of the
transactions contemplated hereby have been satisfied or waived as required
hereunder.

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents
dated the Restatement Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Credit Party, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party, and
(iv) as to the incumbency and genuineness of the signature of each officer of
such Credit Party executing this Agreement or any of such other Credit
Documents, and attaching all such copies of the documents described above.

(d) The Administrative Agent shall have received a certificate as of a recent
date of the good standing of each Credit Party executing any Credit Documents as
of the Restatement Effective Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction.

(e) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the execution and delivery of this Agreement
and the other Credit Documents and the consummation of the transactions
contemplated hereby shall have been obtained, without the imposition of
conditions that are materially adverse to the Administrative Agent or any
Lender, and all related filings, if any, shall have been made, and all such
approvals, permits, consents and filings shall be in full force and effect and
the Administrative Agent shall have received such copies thereof as it shall
have reasonably requested; all applicable waiting periods shall have expired
without any adverse action being taken or threatened by any Governmental
Authority having jurisdiction; and no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, and no order, injunction or decree shall have been entered by, any court
or other Governmental Authority, in each case to enjoin, restrain or prohibit,
to obtain substantial



--------------------------------------------------------------------------------

damages in respect of, or to impose materially adverse conditions upon, this
Agreement or any of the other Credit Documents or that could reasonably be
expected to have a Material Adverse Effect.

(f) The Revolving Loans shall have been prepaid in full, together with all
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges relating thereto (including, without limitation, any amounts due under
Section 2.17 of the Existing Credit Agreement) and the Revolving Credit
Commitments of the Revolving Credit Lenders shall be terminated so that the
Borrower has no right to borrow Revolving Loans or Swingline Loans or request
Letters of Credit.

(g) Concurrently with the Restatement Effective Date, (i) all principal,
interest and other amounts outstanding under the Borrower’s existing Credit
Agreement, dated as of June 27, 2008, with Wachovia, as administrative agent,
BofA, as syndication agent and the lenders party thereto (the “Terminating
Liquidity Credit Facility”), and (ii) all commitments to extend credit under the
agreements and instruments relating to the Terminating Liquidity Facility and
all guarantees relating thereto shall be terminated; and the Administrative
Agent shall have received evidence of the foregoing satisfactory to it.

(h) Concurrently with the Restatement Effective Date, the Borrower and ICE US
Trust LLC shall have entered into the Credit Agreement, dated as of the date
hereof, with Wachovia, as administrative agent, BofA, as syndication agent and
the lenders party thereto, providing for a 364-day revolving credit facility in
the aggregate principal amount of $300,000,000.

(i) Concurrently with the Restatement Effective Date, the Borrower shall have
entered into the Credit Agreement, dated as of the date hereof, with Wachovia,
as administrative agent, BofA, as syndication agent and the lenders party
thereto, providing for a revolving credit facility in the aggregate principal
amount of $100,000,000 and a term loan credit facility in the amount of
$200,000,000.

(j) Since December 31, 2008, both immediately before and after giving effect to
the consummation of the transactions contemplated hereby, there shall not have
occurred (i) a Material Adverse Effect or (ii) any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.

(k) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

Section 6. Expenses. The Borrower agrees to reimburse the Administrative Agent
for the out-of-pocket expenses incurred by it in connection with this Agreement
and the Restated Credit Agreement, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.



--------------------------------------------------------------------------------

Section 7. Counterparts; Amendments. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the Credit
Parties, the Administrative Agent and the Required Lenders. This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 10.4 of the Restated Credit Agreement.

Section 9. Applicable Law; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York (including Sections 5-1401 and 5-1402 of the New
York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

(b) Each Credit Party irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Credit
Party or any of its respective properties in the courts of any jurisdiction.

Section 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

BORROWER:

INTERCONTINENTALEXCHANGE, INC.

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   Senior Vice President, Chief Financial Officer

Guarantors:

IntercontinentalExchange International, Inc.

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   President and Treasurer

ICE Markets, Inc.

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   President

ICE Data, LP

GENERAL PARTNER:

ICE Data Management Group, LLC

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   Manager

ICE Data Management Group, LLC

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   Manager

ICE Data Investment Group, LLC

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   Manager



--------------------------------------------------------------------------------

Chatham Energy, LLC

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   Manager

YellowJacket, Inc.

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   President and Treasurer

Creditex Holdco, LLC

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   President and Treasurer

ICE US Holding Company GP LLC

By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   President and Treasurer

ICE Futures U.S., Inc.

By:  

/s/ Thomas Farley

Name:   Thomas Farley Title:   President

eCOPS, LLC

By:  

/s/ Thomas Farley

Name:   Thomas Farley Title:   President

ICE Clear US, Inc.

By:  

/s/ Thomas J. Hammond

Name:   Thomas J. Hammond Title:   President and COO

New York Futures Exchange, Inc.

By:  

/s/ Thomas J. Hammond

Name:   Thomas J. Hammond Title:   President and COO



--------------------------------------------------------------------------------

Creditex Group Inc.

By:  

/s/ John Grifonetti

Name:   John Grifonetti Title:   President

T-Zero Processing

By:  

/s/ Mark Beeston

Name:   Mark Beeston Title:   President

Creditex LLC

By:  

/s/ John Grifonetti

Name:   John Grifonetti Title:   President and COO

CreditTrade Inc.

By:  

/s/ John Grifonetti

Name:   John Grifonetti Title:   President and COO

Creditex Securities Corporation

By:  

/s/ John Grifonetti

Name:   John Grifonetti Title:   COO



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender
and as a Lender

By:  

/s/ G. Mendel Lay, Jr.

  Name:   G. Mendel Lay, Jr.   Title:   Senior Vice President

BANK OF AMERICA, N.A., as Syndication Agent and a Lender

By:  

/s/ Mark A. Phillips

  Name:   Mark A. Phillips   Title:   Senior Vice President

SOCIETE GENERALE, as Documentation Agent and as a Lender

By:  

/s/ Ambrish Thanawala

  Name:   Ambrish Thanawala   Title:   Managing Director

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH, as a Lender

By:  

/s/ Jim C.Y. Chen

  Name:   Jim C.Y. Chen   Title:   V.P. & General Manager

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as Documentation Agent and as a Lender

By:  

/s/ Chimie T. Pemba

  Name:   Chimie T. Pemba   Title:   Authorized Signatory

THE BANK OF NOVA SCOTIA, as a Lender

By:  

/s/ David Mahmood

  Name:   David Mahmood   Title:   Managing Director

TAIPEI FUBON, as a Lender

By:  

/s/ Michael Tan

  Name:   Michael Tan   Title:   VP & General Manager



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender

By:  

/s/ Yu-Mei Hsiao

  Name:   Yu-Mei Hsiao   Title:   Assistant General Manager

BMO CAPITAL MARKETS FINANCING INC., as Documentation Agent and as a Lender

By:  

/s/ Linda C. Haven

  Name:   Linda C. Haven   Title:   Managing Director

COMERICA BANK, as a Lender

By:  

/s/ Scott M. Kowalski

  Name:   Scott M. Kowalski   Title:   Vice President

HUA NAN COMMERCIAL, as a Lender

By:  

/s/ Henry Hsieh

  Name:   Henry Hsieh   Title:   Assistant Vice President

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRACH, as a Lender

By:  

/s/ Benjamin Lin

  Name:   Benjamin Lin   Title:   EVP & General Manager

MIZUHO CORPORATE BANK, LTD., as Managing Agent and as a Lender

By:  

/s/ Toru Inoue

  Name:   Toru Inoue   Title:   Deputy General Manager

RBC BANK (USA), as a Lender

By:  

/s/ James R. Pryor

  Name:   James R. Pryor   Title:   Managing Director



--------------------------------------------------------------------------------

Exhibit A

AMENDED AND RESTATED CREDIT AGREEMENT

among

INTERCONTINENTALEXCHANGE, INC.,

as Borrower,

THE LENDERS NAMED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

BMO CAPITAL MARKETS FINANCING INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH,

and

SOCIETE GENERALE,

as Documentation Agents,

and

COMERZBANK AKTIENGESELLSCHAFT NEW YORK

AND GRAND CAYMAN BRANCHES,

and

MIZUHO CORPORATE BANK, LTD.,

as Managing Agents

$175,000,000 Senior Term Loan Facility

WACHOVIA CAPITAL MARKETS, LLC

and

BANC OF AMERICA SECURITIES LLC

Joint Lead Arrangers and Joint Book Runners

Dated as of January 12, 2007,

As Amended and Restated as of April 9, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS (10.2)

 

ARTICLE I DEFINITIONS 1.1      Defined Terms    1 1.2      Accounting Terms   
20 1.3      Other Terms; Construction    20 ARTICLE II AMOUNT AND TERMS OF THE
LOANS 2.1      Loans    22 2.2      Evidence of Debt; Term Notes    22 2.3     
Mandatory Payments    23 2.4      Voluntary Prepayments    24 2.5      Interest
   24 2.6      Fees    26 2.7      Interest Periods    26 2.8      Conversions
and Continuations    27 2.9      Method of Payments; Computations; Apportionment
of Payments    28 2.10      Recovery of Payments    31 2.11      Pro Rata
Treatment    31 2.12      Increased Costs; Change in Circumstances; Illegality
   32 2.13      Taxes    34 2.14      Compensation    37 2.15      Replacement
of Lenders; Mitigation of Costs    37 ARTICLE III [RESERVED] ARTICLE IV
REPRESENTATIONS AND WARRANTIES 4.1      Corporate Organization and Power    39
4.2      Authorization; Enforceability    39 4.3      No Violation    39 4.4
     Governmental and Third-Party Authorization; Permits    40 4.5     
Litigation    40 4.6      Taxes    40 4.7      Subsidiaries    40 4.8      Full
Disclosure    41

 

i



--------------------------------------------------------------------------------

4.9      Margin Regulations    41 4.10      No Material Adverse Effect    41
4.11      Financial Matters    41 4.12      Ownership of Properties    42 4.13
     ERISA    43 4.14      Environmental Matters    43 4.15      Compliance with
Laws    43 4.16      Intellectual Property    43 4.17      Regulated Industries
   44 4.18      Insurance    44 4.19      Material Contracts    44 4.20      No
Burdensome Restrictions    44 4.21      OFAC; Anti-Terrorism Laws    44 ARTICLE
V AFFIRMATIVE COVENANTS 5.1      Financial Statements    45 5.2      Other
Business and Financial Information    47 5.3      Compliance with All Material
Contracts    49 5.4      Existence; Franchises; Maintenance of Properties    49
5.5      [Reserved]    49 5.6      Compliance with Laws    49 5.7      Payment
of Obligations    50 5.8      Insurance    50 5.9      Maintenance of Books and
Records; Inspection    50 5.10      Permitted Acquisitions    50 5.11     
Creation or Acquisition of Subsidiaries    52 5.12      OFAC, PATRIOT Act
Compliance    52 5.13      Further Assurances    52 ARTICLE VI FINANCIAL
COVENANTS 6.1      Maximum Total Leverage Ratio    52 6.2      Minimum Interest
Coverage Ratio    53 ARTICLE VII NEGATIVE COVENANTS 7.1      Merger;
Consolidation    53 7.2      Indebtedness    53 7.3      Liens    55 7.4     
Asset Dispositions    57 7.5      Acquisitions    57

 

ii



--------------------------------------------------------------------------------

7.6      Restricted Payments    58 7.7      Transactions with Affiliates    58
7.8      Lines of Business    59 7.9      Limitation on Certain Restrictions   
59 7.10      No Other Negative Pledges    59 7.11      Investments in
Subsidiaries    60 7.12      Fiscal Year    60 7.13      Accounting Changes   
60 ARTICLE VIII EVENTS OF DEFAULT 8.1      Events of Default    60 8.2     
Remedies: Acceleration, etc.    63 8.3      Remedies: Set-Off    63 ARTICLE IX
THE ADMINISTRATIVE AGENT 9.1      Appointment and Authority    64 9.2     
Rights as a Lender    64 9.3      Exculpatory Provisions    64 9.4      Reliance
by Administrative Agent    65 9.5      Delegation of Duties    65 9.6     
Resignation of Administrative Agent    65 9.7      Non-Reliance on
Administrative Agent and Other Lenders    66 9.8      No Other Duties, Etc    66
9.9      Guaranty Matters    67 ARTICLE X MISCELLANEOUS 10.1      Expenses;
Indemnity; Damage Waiver    67 10.2      Governing Law; Submission to
Jurisdiction; Waiver of Venue; Service of Process    69 10.3      Waiver of Jury
Trial    69 10.4      Notices; Effectiveness; Electronic Communication    70
10.5      Amendments, Waivers, etc.    71 10.6      Successors and Assigns    72
10.7      No Waiver    76 10.8      Survival    76 10.9      Severability    76
10.10      Construction    76 10.11      Confidentiality    76 10.12     
Counterparts; Integration; Effectiveness    77

 

iii



--------------------------------------------------------------------------------

10.13      Disclosure of Information    77 10.14      USA Patriot Act Notice   
78

 

EXHIBITS

Exhibit A-1    Form of Term Note Exhibit B-3    Form of Notice of
Conversion/Continuation Exhibit C    Form of Compliance Certificate Exhibit D   
Form of Assignment and Assumption Exhibit E    [Reserved] Exhibit F   
[Reserved]

SCHEDULES

Schedule 1.1(a)    Loans and Notice Addresses Schedule 4.1    Jurisdictions of
Organization Schedule 4.4    Consents and Approvals Schedule 4.5    Litigation
Matters Schedule 4.7    Subsidiaries Schedule 4.19    Material Contracts
Schedule 7.2    Indebtedness Schedule 7.3    Liens Schedule 7.7    Transactions
with Affiliates

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 12, 2007, as
amended by the First Amendment to Credit Agreement, dated as of August 24, 2007
and the Second Amendment to Credit Agreement, dated as of June 13, 2008, and as
amended and restated as of the 9th day of April, 2009, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined) for the Lenders (“Wachovia”), and
BANK OF AMERICA, N.A., as Syndication Agent for the Lenders (“BofA”).

BACKGROUND STATEMENT

The Borrower, the Lenders, Wachovia and BofA are parties to that certain Credit
Agreement, dated as of January 12, 2007, as amended by the First Amendment to
Credit Agreement, dated as of August 24, 2007 and the Second Amendment to Credit
Agreement, dated as of June 13, 2008 (the “Original Credit Agreement”) providing
for a term loan facility in the aggregate principal amount of $250,000,000 and a
revolving credit facility in the aggregate principal amount of $250,000,000.
Pursuant to the Restatement Agreement, the Original Credit Agreement is being
amended and restated in the form hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE II

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.

 

1



--------------------------------------------------------------------------------

“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock issued or given as purchase price by the Borrower and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
appointed under Section 9.1, and its successors and permitted assigns in such
capacity.

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party.

“Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time from and after the Restatement
Effective Date, the applicable percentage (i) to be added to the Base Rate for
purposes of determining the Adjusted Base Rate, and (ii) to be added to the
LIBOR Rate for purposes of determining the Adjusted LIBOR Rate, as determined
under the following matrix with reference to the Total Leverage Ratio, but
subject to Section 5.1(c):

 

Tier

  

Total Leverage Ratio

   Applicable
LIBOR
Margin     Applicable
Base Rate
Margin   I    Less than 1.0 to 1.0    2.50 %    1.50 %  II    Less than 1.50 to
1.0 but greater than or equal to 1.0 to 1.0    3.00 %    2.00 %  III    Less
than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0    3.50 %    2.50 %  IV
   Greater than or equal to 2.0 to 1.0    4.50 %    3.50 % 

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans shall be adjusted effective as of such Adjustment Date (based upon the
calculation of the Total Leverage Ratio as of the last day of the Reference
Period to which such Adjustment Date relates) in accordance with the above
matrix; provided, however, that, notwithstanding the foregoing or anything else
herein to the contrary, if at any time the Borrower shall have failed to deliver
any of the financial statements as required by Sections 5.1(a) or 5.1(b), as the
case may be, or the Compliance Certificate as required by Section 5.2(a), then
at all times from and including the date on which such statements and Compliance
Certificate are required to have been delivered until the date on which the same
shall have been delivered, each Applicable Percentage shall be determined based
on Tier IV above (notwithstanding the actual Total Leverage Ratio). For purposes
of this definition, “Adjustment Date” means, with respect to any Reference
Period of the Borrower beginning with the Reference Period ending as of the last
day of the first fiscal quarter of fiscal year 2007, the day (or, if such day is
not a Business Day, the next succeeding Business Day) of delivery by the
Borrower in accordance with Section 5.1(a) or Section 5.1(b), as the case may
be, of (i) financial statements as of the end of and for such Reference Period
and (ii) a duly completed Compliance Certificate with respect to such Reference
Period. From the Restatement Effective Date until the first Adjustment Date
requiring a change in any Applicable Percentage as provided herein, each
Applicable Percentage shall be based on Tier I above.

“Applicable Period” has the meaning set forth in Section 5.1(c).

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Arrangers” mean Wachovia Capital Markets, LLC, Banc of America Securities LLC
and their respective successors.

 

3



--------------------------------------------------------------------------------

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute.

“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or Section 8.1(g).

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per annum,
as adjusted to conform to changes as of the opening of business on the date of
any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for an
Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as of
the opening of business on the date of any such change of such LIBOR Rate.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

“BofA” means Bank of America, N.A.

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

“Borrowing” means the incurrence by the Borrower as a result of conversions and
continuations of outstanding Loans pursuant to Section 2.8, on a single date of
a group of Loans of a single Type and, in the case of LIBOR Loans, as to which a
single Interest Period is in effect.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.

“Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means (i) any Person or group of Persons acting in concert
as a partnership or other group shall have become, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, the beneficial owner of outstanding Capital Stock of the Borrower
having 35% or more of the Total Voting Power of the Borrower, or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (a) nominated by the board
of directors of the Borrower nor (b) appointed by directors so nominated.

“Closing Date” means January 12, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.

“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt paid, accrued or capitalized by the Borrower and its
Subsidiaries during such Reference Period.

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such

 

6



--------------------------------------------------------------------------------

Person to the Borrower or any Subsidiary of the Borrower during such period,
(ii) the net income (or loss) of any other Person acquired by, or merged with,
the Borrower or any of its Subsidiaries for any period prior to the date of such
acquisition, and (iii) the net income of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such net income is not at the time permitted by operation of
the terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or Requirement of Law applicable to such Subsidiary.

“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Credit Documents” means this Agreement, the Restatement Agreement, the Term
Notes, the Fee Letters, the Guaranty, and all other agreements, instruments,
documents and certificates now or hereafter executed and delivered to the
Administrative Agent or any Lender by or on behalf of the Borrower or any other
Credit Party with respect to this Agreement, in each case as amended, modified,
supplemented or restated from time to time.

“Credit Parties” means the Borrower, each of the Subsidiary Guarantors, and
their respective successors.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Loan, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (iii) has
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, (iv) has

 

7



--------------------------------------------------------------------------------

failed to pay to the Administrative Agent or any Lender when due an amount owed
by such Lender pursuant to the terms of this Agreement, unless such amount is
subject to a good faith dispute or such failure has been cured, or (v) (a) has
become or is insolvent or has a parent company that has become or is insolvent
or (b) has become the subject of a proceeding under any Debtor Relief Law, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a proceeding under any Debtor Relief Law, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

“Dollars” or “$” means dollars of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation,

 

8



--------------------------------------------------------------------------------

requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the occurrence with respect to any Plan of any
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA and
Section 412 of the Code), whether or not waived, (ix) with respect to plan years
beginning prior to January 1, 2008, the adoption of an amendment to any Plan
that, pursuant to Section 307 of ERISA, would require the provision of security
to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect to plan
years beginning on or after the PPA 2006 Effective Date, the incurrence of an
obligation to provide a notice under Section 101(j) of ERISA, the adoption of an
amendment which may not take effect due to the application of Section 436(c)(1)
of the Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution
in order to satisfy the requirements of Section 436(c)(2) of the Code or
Section 206(g)(2)(B) of ERISA.

“Event of Default” has the meaning given to such term in Section 8.1.

 

9



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (iii) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.15(a)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.13(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.13(a).

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letters” mean the letters from each of Wachovia and Wachovia Securities,
LLC and BofA and Banc of America Securities LLC, respectively, to the Borrower,
each dated November 17, 2006.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, vice president—finance, principal accounting officer or treasurer of
the Borrower.

“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.

“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

10



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).

“Guaranty” means the Amended and Restated Guaranty Agreement, dated as of April
__, 2009, made by the Guarantors in favor of the Administrative Agent and the
Lenders, as amended, supplemented or modified from time to time.

“Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to
Section 5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing
Corporation, (iv) ICE US Trust, (v) ICE Clear Canada, and (vi) such other
clearing houses owned and operated by the Borrower in the future, in each case
in which its clearing members make deposits to secure the obligations of its
clearing members and which is used to cover the losses sustained by such Person
as a result of the default of any such clearing member.

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold

 

11



--------------------------------------------------------------------------------

harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Borrower and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with the Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.

“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.

“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated in England and Wales and an indirect Wholly-Owned Subsidiary of the
Borrower.

“ICE Clear Europe Payment Services Agreement” shall mean the Payment Services
Agreement between ICE Clear Europe and Citibank, N.A., London Branch, in a form
reasonably acceptable to the Administrative Agent, for the purpose of providing
an intraday liquidity line of credit to handle timing differences between
receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.

 

12



--------------------------------------------------------------------------------

“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).

“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.

“ICE US Trust” means ICE US Trust LLC, a New York limited liability trust
company and a Subsidiary of the Borrower.

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due), (v) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential

 

13



--------------------------------------------------------------------------------

information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.

“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.

“Interest Period” has the meaning given to such term in Section 2.7.

“Investments” has the meaning given to such term in Section 7.11.

“Lender” means each Person holding outstanding Loans, and each other Person that
becomes a “Lender” hereunder pursuant to Section 10.6, and their respective
successors and assigns.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wachovia’s LIBOR Loan comprising
part of such Borrowing, by (ii) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Loans” has the meaning set forth in Section 2.1(a).

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries,
taken as a whole, (ii) the ability of the Credit Parties, taken as a whole, to
perform their respective obligations under this Agreement or any of the other
Credit Documents or (iii) the legality, validity or enforceability of this
Agreement or any of the other Credit Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.

“Material Contract” has the meaning given to such term in Section 4.19.

“Maturity Date” means January 12, 2012.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means, in the case of any Asset Disposition, the aggregate
cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii) the amount required to retire Indebtedness to the extent such
Indebtedness is secured by Liens on the subject property; it being understood
that the term “Net Cash Proceeds” shall include, as and when received, any cash
received upon the sale or other disposition of any non-cash consideration
received by any Credit Party in respect of any of the foregoing events.

“New Liquidity Facility” means the Credit Agreement, dated as of the date
hereof, among the Borrower, ICE US Trust, Wachovia, as administrative agent,
BofA, as syndication agent and the lenders party thereto, providing for a
revolving credit facility in the aggregate principal amount of $300,000,000, the
proceeds of which shall be used to provide liquidity for the clearing operations
of ICE Clear Europe and ICE Clear US and for working capital and general
corporate purposes of the Borrower and ICE Trust US in accordance with the terms
and provisions thereof.

“New Credit Facility” means the Credit Agreement, dated as of the date hereof,
among the Borrower, Wachovia, as administrative agent, BofA, as syndication
agent and the lenders party thereto, providing for term and revolving credit
facilities in the aggregate principal amount of $300,000,000, the proceeds of
which shall be used for working capital and general corporate purposes of the
Borrower in accordance with the terms and provisions thereof.

“Nonconsenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.

 

15



--------------------------------------------------------------------------------

“Non-Wholly-Owned Subsidiary” has the meaning given to such term in
Section 7.11.

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.8(b).

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and all fees, expenses, indemnities and
other obligations owing, due or payable at any time by the Borrower or any
Subsidiary Guarantor to the Administrative Agent, any Lender or any other Person
entitled thereto, under this Agreement or any of the other Credit Documents, and
all payment and other obligations owing or payable at any time by the Borrower
to any Hedge Party under or in connection with any Hedge Agreement to fix or
limit interest rates payable by the Borrower in respect of any Loans, in each
case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Original Credit Agreement” has the meaning given to such term in the Background
Statement of this Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Participant” has the meaning given to such term in Section 10.6(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.

 

16



--------------------------------------------------------------------------------

“Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(iv).

“Permitted Liens” has the meaning given to such term in Section 7.3.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.

“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008. However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where:
(A) is the later of (x) the date on which the last collective bargaining
agreement relating to the Plan terminates (determined without regard to any
extension thereof agreed to after August 17, 2006), or (y) the first day of the
first plan year beginning on or after January 1, 2008; and (B) is January 1,
2010.

“Pro Forma Basis” has the meaning given to such term in Section 1.3(b).

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

“Projections” has the meaning given to such term in Section 4.11(b).

“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Credit Party.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

“Register” has the meaning given to such term in Section 10.6(c).

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

17



--------------------------------------------------------------------------------

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including, without
limitation, any failure to meet the minimum funding standard of, or timely make
any required installment under, Section 412 of the Code or Section 302 of ERISA,
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code), (ii) any such “reportable event” subject to advance notice to the
PBGC under Section 4043(b)(3) of ERISA, (iii) any application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code, and (iv) a cessation of operations described in Section 4062(e) of ERISA.

“Required Lenders” means, at any time, the Lenders holding outstanding Loans
representing at least a majority of the aggregate, at such time, of all
outstanding Loans.

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority or any Self-Regulatory Organization, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject or otherwise pertaining to
any or all of the transactions contemplated by this Agreement and the other
Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.

“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of the Restatement Effective Date, effecting the amendment and restatement of
the Original Credit Agreement.

“Restatement Effective Date” means the Business Day on which all the conditions
precedent in Section 5 of the Restatement Agreement shall have been satisfied or
waived in accordance with the terms of this Agreement.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.

 

18



--------------------------------------------------------------------------------

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“Target” has the meaning given to such term in Section 5.10(a)(i).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Loan made
by such Lender pursuant to Section 2.1(a), in substantially the form of
Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.

“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.

“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt as of
such date to (ii) Consolidated EBITDA for such Reference Period.

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such

 

19



--------------------------------------------------------------------------------

Person if all securities entitled to vote in the election of directors of such
Person (on a fully diluted basis, assuming the exercise, conversion or exchange
of all rights, warrants, options and securities exercisable for, exchangeable
for or convertible into, such voting securities) were present and voted at such
meeting (other than votes that may be cast only upon the happening of a
contingency).

“Type” has the meaning given to such term in Section 2.1(b).

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

“Wachovia” means Wachovia Bank, National Association, and its successors and
assigns.

“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Borrower notifies the Administrative Agent that it wishes to amend any
financial covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

1.3 Other Terms; Construction.

 

  (a)

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference

 

20



--------------------------------------------------------------------------------

 

herein to any Person shall be construed to include such Person’s successors and
assigns permitted hereunder, (iii) the words “herein,” “hereof” and “hereunder,”
and words of similar import when used in any Credit Document, shall be construed
to refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

  (b) Notwithstanding the foregoing, calculations to determine compliance by the
Borrower for any period with the Total Leverage Ratio covenant as set forth in
Article VI, and calculations of the financial covenants contained in Article VI
to determine whether a condition to a Permitted Acquisition, Permitted Asset
Disposition, permitted incurrence of Indebtedness or other transaction has been
met, shall be determined in each case on a pro forma basis (a “Pro Forma Basis”)
after giving effect to any Acquisition, Asset Disposition, incurrence of
Indebtedness or other transaction (each, a “transaction”) occurring during such
period (or proposed to be consummated, as the case may be) as if such
transaction had occurred as of the first day of such period, in accordance with
the following:

(i) any Indebtedness incurred or assumed by any Credit Party in connection with
any transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition that is not retired or repaid in connection therewith) shall be
deemed to have been incurred or assumed as of the first day of the applicable
period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);

(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;

(iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the

 

21



--------------------------------------------------------------------------------

 

applicable period, provided that such income statement and balance sheet items
are reflected in financial statements or other financial data reasonably
acceptable to the Administrative Agent, and (B) operating expense reductions,
cost savings and other pro forma adjustments attributable to such Permitted
Acquisition may be included to the extent that such adjustments (y) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act
(irrespective of whether the Borrower is subject thereto) or (z) have been
approved in writing by the Administrative Agent; and

 

  (iv) with respect to any Permitted Asset Disposition, income statement items
(whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

2.1 Loans.

 

  (a) The aggregate principal amount of the Term Loans (as defined in the
Original Credit Agreement) made pursuant to the Original Credit Agreement and
outstanding on the Restatement Date is $175,000,000 (such Term Loans, the
“Loans”). To the extent repaid, the Loans may not be reborrowed.

 

  (b) The Loans shall, at the option of the Borrower and subject to the terms
and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan), provided that all Loans comprising the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type.

 

  (c) Each Lender may, at its option, make and maintain any Loan at, to or for
the account of any of its Lending Offices, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan to or
for the account of such Lender in accordance with the terms of this Agreement.

2.2 Evidence of Debt; Term Notes.

 

  (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

 

22



--------------------------------------------------------------------------------

  (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of each such Loan and each Lender’s share thereof.

 

  (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.2(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.2(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

  (d) The Loans made by each Lender, if requested by the applicable Lender
(which request shall be made to the Administrative Agent), are and shall be
evidenced by a Term Note appropriately completed in substantially the form of
Exhibit A-1. Each Term Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.

2.3 Mandatory Payments.

 

  (a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the Borrower will repay the Loans on each date set forth below in the
aggregate principal amount opposite such date:

 

Date

   Payment Amount

June 30, 2009

   $ 12,500,000

September 30, 2009

   $ 12,500,000

December 31, 2009

   $ 12,500,000

March 31, 2010

   $ 12,500,000

June 30, 2010

   $ 12,500,000

September 30, 2010

   $ 12,500,000

December 31, 2010

   $ 12,500,000

March 31, 2011

   $ 12,500,000

June 30, 2011

   $ 18,750,000

September 30, 2011

   $ 18,750,000

December 31, 2011

   $ 18,750,000

Maturity Date

   $ 18,750,000

 

23



--------------------------------------------------------------------------------

  (b) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the aggregate outstanding principal of the Loans shall be due and
payable in full on the Maturity Date.

2.4 Voluntary Prepayments.

 

  (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three (3) Business Days prior
to each intended prepayment of LIBOR Loans and one (1) Business Day prior to
each intended prepayment of Base Rate Loans, provided that (i) each partial
prepayment of LIBOR Loans shall be in an aggregate principal amount of not less
than $5,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, (ii) no partial prepayment of LIBOR
Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof, and (iii) unless made together with all amounts
required under Section 2.14 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, the Type of the Loans to be
prepaid (and, in the case of LIBOR Loans, the Interest Period of the Borrowing
pursuant to which made), and shall be irrevocable and shall bind the Borrower to
make such prepayment on the terms specified therein. In the event the
Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.

 

  (b) Each prepayment of the Loans made pursuant to Section 2.4(a) shall be
applied to reduce the outstanding principal amount of the Loans, with such
reduction to be applied to the remaining scheduled principal payments in each
instance on a pro rata basis. Each prepayment of the Loans made pursuant to
Section 2.4(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each.

2.5 Interest.

 

  (a) Subject to Section 2.5(b), the Borrower will pay interest in respect of
the unpaid principal amount of each Loan, from the Restatement Effective Date
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base
Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan.

 

24



--------------------------------------------------------------------------------

  (b) Upon the occurrence and during the continuance of any Event of Default
under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans and, to the greatest
extent permitted by law, all interest accrued on the Loans and all other accrued
and outstanding fees and other amounts hereunder, shall bear interest at a rate
per annum equal to the interest rate applicable from time to time thereafter to
such Loans plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any law pertaining to insolvency or debtor relief.

 

  (c) Accrued (and theretofore unpaid) interest shall be payable as follows:

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.3, except as
provided hereinbelow), in arrears on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Restatement
Effective Date; provided, that in the event the Loans are repaid or prepaid in
full, then accrued interest in respect of all Base Rate Loans shall be payable
together with such repayment or prepayment on the date thereof;

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.3, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.7(iii)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided, that in the event all LIBOR Loans
made pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

 

25



--------------------------------------------------------------------------------

  (d) Nothing contained in this Agreement or in any other Credit Document shall
be deemed to establish or require the payment of interest to any Lender at a
rate in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

  (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Conversion/Continuation, and upon
each change in the Base Rate; provided, however, that the failure of the
Administrative Agent to provide the Borrower or the Lenders with any such notice
shall neither affect any obligations of the Borrower or the Lenders hereunder
nor result in any liability on the part of the Administrative Agent to the
Borrower or any Lender. Each such determination (including each determination of
the Reserve Requirement) shall, absent manifest error, be conclusive absent
manifest error and binding on all parties hereto.

2.6 Fees. The Borrower agrees to pay to Wachovia, for its own account, the
administrative fee required under its Fee Letter to be paid to Wachovia, in the
amounts due and at the times due as required by the terms thereof.

2.7 Interest Periods. Concurrently with the giving of a Notice of
Conversion/Continuation in respect of any Borrowing comprised of Base Rate Loans
to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an “Interest Period”) to be applicable to such LIBOR Loans, which
Interest Period shall, at the option of the Borrower, be a one, two, three or
six-month period; provided, however, that:

(i) the initial Interest Period for any LIBOR Loan shall commence on the date of
any continuation of, or conversion into, such LIBOR Loan, and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

 

26



--------------------------------------------------------------------------------

(ii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

(iii) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

(iv) no Interest Period may be selected with respect to the Loans that would end
after a scheduled date for repayment of principal of the Loans occurring on or
after the first day of such Interest Period unless, immediately after giving
effect to such selection, the aggregate principal amount of Loans that are Base
Rate Loans or that have Interest Periods expiring on or before such principal
repayment date equals or exceeds the principal amount required to be paid on
such principal repayment date;

(v) the Borrower may not select any Interest Period that expires after the
Maturity Date, with respect to Loans that are to be maintained as LIBOR Loans;

(vi) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(vii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Conversion/Continuation with
respect to any Borrowing.

2.8 Conversions and Continuations.

 

  (a)

The Borrower shall have the right, on any Business Day occurring on or after the
Restatement Effective Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (w) any such conversion of LIBOR Loans into Base Rate
Loans shall involve an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base

 

27



--------------------------------------------------------------------------------

 

Rate Loans into, or continuation of, LIBOR Loans shall involve an aggregate
principal amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof; and no partial conversion of LIBOR
Loans made pursuant to a single Borrowing shall reduce the outstanding principal
amount of such LIBOR Loans to less than $5,000,000 or to any greater amount not
an integral multiple of $1,000,000 in excess thereof, (x) except as otherwise
provided in Section 2.12(f), LIBOR Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto (and, in any
event, if a LIBOR Loan is converted into a Base Rate Loan on any day other than
the last day of the Interest Period applicable thereto, the Borrower will pay,
upon such conversion, all amounts required under Section 2.14 to be paid as a
consequence thereof), and (y) no conversion of Base Rate Loans into LIBOR Loans
or continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

 

  (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one (1) Business Day prior
to the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, and Type of the
Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any outstanding LIBOR Loans, such LIBOR Loans
shall automatically be converted to Base Rate Loans upon the expiration of the
then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof). In the event the Borrower shall have failed to select in a Notice
of Conversion/Continuation the duration of the Interest Period to be applicable
to any conversion into, or continuation of, LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.

2.9 Method of Payments; Computations; Apportionment of Payments.

 

  (a)

All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Administrative Agent, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Lenders) at the Payment Office prior to 12:00 noon, Charlotte time, on the date
payment is due. Any payment made as required hereinabove, but after 12:00 noon,
Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any

 

28



--------------------------------------------------------------------------------

 

payment falls due on a day that is not a Business Day, then such due date shall
be extended to the next succeeding Business Day (except that in the case of
LIBOR Loans to which the provisions of Section 2.7(iii) are applicable, such due
date shall be the next preceding Business Day), and such extension of time shall
then be included in the computation of payment of interest, fees or other
applicable amounts.

 

  (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.

 

  (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

  (d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.

 

29



--------------------------------------------------------------------------------

  (e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:

(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents;

(ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;

(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including, without limitation, fees incurred and interest accruing
at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);

(v) fifth, to the payment of the outstanding principal amount of the
Obligations;

(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents and not repaid; and

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above.

 

30



--------------------------------------------------------------------------------

2.10 Recovery of Payments.

 

  (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent or any Lender, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or similar
state or federal law, common law or equitable cause (whether as a result of any
demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.

 

  (b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrower, its
representative or successor in interest, or any other Person, whether by court
order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.

2.11 Pro Rata Treatment.

 

  (a) All fundings, continuations and conversions of Loans shall be made by the
Lenders pro rata on the basis of their respective outstanding Loans. All
payments on account of principal of or interest on any Loans, fees or any other
Obligations owing to or for the account of any one or more Lenders shall be
apportioned ratably among such Lenders in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively.

 

  (b)

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be

 

31



--------------------------------------------------------------------------------

 

construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section 2.11(b) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 2.11(b) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section 2.11(b) to share in the
benefits of any recovery on such secured claim.

2.12 Increased Costs; Change in Circumstances; Illegality.

 

  (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.13 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

  (b)

If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,

 

32



--------------------------------------------------------------------------------

 

regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.”

 

  (c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.12(a) or Section 2.12(b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

 

  (d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

  (e)

If, on or prior to the first day of any Interest Period, (y) the Administrative
Agent shall have determined in good faith that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination in good faith that the rate of interest
referred to in the definition of “LIBOR Rate” upon the basis of which the
Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be determined
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining LIBOR Loans during such Interest Period, the Administrative Agent
will forthwith so notify the Borrower and the Lenders. Upon such notice, (i) all
then outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Periods applicable thereto (unless then repaid in full), be
converted into Base Rate Loans, (ii) the obligation of the Lenders to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to the Borrowing to which such Interest Period applies), and
(iii) any Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may

 

33



--------------------------------------------------------------------------------

 

be, shall have determined that the circumstances giving rise to such suspension
no longer exist (and the Required Lenders, if making such determination, shall
have so notified the Administrative Agent), and the Administrative Agent shall
have so notified the Borrower and the Lenders.

 

  (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended, and (iii) any Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall, as to such Lender, be deemed to be a request for a Base Rate Loan, in
each case until such Lender shall have determined that the circumstances giving
rise to such suspension no longer exist and shall have so notified the
Administrative Agent, and the Administrative Agent shall have so notified the
Borrower.

2.13 Taxes.

 

  (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

  (b) Without limiting the provisions of Section 2.13(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

34



--------------------------------------------------------------------------------

  (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.13 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.

 

  (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

  (e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

35



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

  (f) If the Administrative Agent or any Lender determines that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.13(f) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

36



--------------------------------------------------------------------------------

2.14 Compensation. The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a continuation of, or conversion into, a LIBOR Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation,
(ii) if any repayment, prepayment or conversion of any LIBOR Loan occurs on a
date other than the last day of an Interest Period applicable thereto (including
as a consequence of any assignment made pursuant to Section 2.15(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan is not made on any date specified in a notice of
prepayment given by the Borrower or (iv) as a consequence of any other failure
by the Borrower to make any payments with respect to any LIBOR Loan when due
hereunder. Calculation of all amounts payable to a Lender under this
Section 2.14 shall be made as though such Lender had actually funded its
relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.14. A certificate (which shall be in reasonable
detail) showing the bases for the determinations set forth in this Section 2.14
by any Lender as to any additional amounts payable pursuant to this Section 2.14
shall be submitted by such Lender to the Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.14 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.

2.15 Replacement of Lenders; Mitigation of Costs.

 

  (a) The Borrower may, at any time (other than after the occurrence and during
the continuance of an Event of Default) at its sole expense and effort, require
any Lender (i) that has requested compensation from the Borrower under Sections
2.12(a) or 2.12(b) or payments from the Borrower under Section 2.13, or (ii) the
obligation of which to make or maintain LIBOR Loans has been suspended under
Section 2.12(f) or (iii) that is a Defaulting Lender or a Nonconsenting Lender,
in any case upon notice to such Lender and the Administrative Agent, to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Administrative Agent shall have received the assignment fee specified in
Section 10.6(b)(iv), which fee shall be payable by the Borrower or such
assignee;

 

37



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.12(a) or 2.12(b) or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter;

(iv) in the case of an assignment of the interests, rights and obligations under
this Agreement and the related Credit Documents of a Nonconsenting Lender, such
assignee shall have approved (or shall approve) such consent, waiver or
amendment that resulted in the Nonconsenting Lender becoming a Nonconsenting
Lender; and

(v) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

  (b) If any Lender requests compensation under Sections 2.12(a) or 2.12(b), or
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
or if any Lender gives a notice pursuant to Section 2.12(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.12(a), 2.12(b) or 2.13, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.12(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

38



--------------------------------------------------------------------------------

ARTICLE III

[RESERVED]

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

4.1 Corporate Organization and Power. Each Credit Party (i) is a corporation or
a limited liability company duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, as the case may be (which jurisdictions, as of the Restatement
Effective Date, are set forth on Schedule 4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.2 Authorization; Enforceability. Each Credit Party has taken all necessary
corporate or limited liability action, as applicable, to execute, deliver and
perform each of the Credit Documents to which it is a party, and has (or on any
later date of execution and delivery will have) validly executed and delivered
each of the Credit Documents to which it is a party. This Agreement constitutes,
and each of the other Credit Documents upon execution and delivery will
constitute, the legal, valid and binding obligation of each Credit Party that is
a party hereto or thereto, enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).

4.3 No Violation. The execution, delivery and performance by each Credit Party
of each of the Credit Documents to which it is a party, and compliance by it
with the terms hereof and thereof, do not and will not (i) violate any provision
of its articles or certificate of incorporation or formation, its bylaws or
operating agreement, or other applicable formation or organizational documents,
(ii) contravene any other Requirement of Law applicable to it, (iii) conflict
with, result in a breach of or constitute (with notice, lapse of time or both) a
default under any indenture, mortgage, lease, agreement, contract or other
instrument to which it is a party, by which it or any of its properties is bound
or to which it is subject, or (iv) result in or require the creation or
imposition of any Lien, other than a Permitted Lien, upon any of its properties,
revenues or assets; except, in the case of clauses (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

4.4 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority, Self-Regulatory Organization, or other Person is
required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule 4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

4.5 Litigation. Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.

4.6 Taxes. Each of the Borrower and its Subsidiaries has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of its properties if unpaid, all taxes, assessments,
fees and other charges levied upon it or upon its properties that are shown
thereon as due and payable, other than those that are not yet delinquent or that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP. Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby. As of the
Restatement Effective Date, there is no ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority of
the tax liability of any of the Borrower or its Subsidiaries, and there is no
material unresolved claim by any Governmental Authority concerning the tax
liability of the Borrower or any of its Subsidiaries for any period for which
tax returns have been or were required to have been filed, other than unsecured
claims for which adequate reserves have been established in accordance with
GAAP. As of the Restatement Effective Date, neither the Borrower nor any of its
Subsidiaries has waived or extended or has been requested to waive or extend the
statute of limitations relating to the payment of any taxes.

4.7 Subsidiaries. Schedule 4.7 sets forth a list, as of the Restatement
Effective Date, of all of the Subsidiaries of the Borrower and as to each such
Subsidiary, the percentage ownership (direct and indirect) of the Borrower in
each class of its Capital Stock and each direct owner thereof.

 

40



--------------------------------------------------------------------------------

4.8 Full Disclosure. All factual information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, any Arranger or any
Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, except as specifically represented in
Section 4.11(b), the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. As
of the Restatement Effective Date, there is no fact known to any Credit Party
that has, or could reasonably be expected to have, a Material Adverse Effect,
which fact has not been set forth herein, in the consolidated financial
statements of the Borrower and its Subsidiaries furnished to the Administrative
Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by the Borrower to the Administrative Agent and/or
the Lenders.

4.9 Margin Regulations. No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.

4.10 No Material Adverse Effect. There has been no Material Adverse Effect since
December 31, 2008 and there exists no event, condition or state of facts that
could reasonably be expected to result in a Material Adverse Effect.

4.11 Financial Matters.

 

  (a) The Borrower has heretofore furnished to the Administrative Agent copies
of the audited consolidated balance sheets of the Borrower and its Subsidiaries,
for the 2008 and 2007 fiscal years, in each case with the related statements of
income, stockholders’ equity, comprehensive income and cash flows for the fiscal
years then ended, together with the opinions of Ernst & Young LLP thereon. Such
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the respective dates thereof and the
results of operations of the Borrower and its Subsidiaries on a consolidated
basis for the respective periods then ended. Except as fully reflected in the
most recent financial statements referred to above and the notes thereto, there
are no material liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that are required in accordance with GAAP to be
reflected in such financial statements and that are not so reflected.

 

41



--------------------------------------------------------------------------------

  (b) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2012, giving effect
to the initial extensions of credit made under this Agreement, the payment of
transaction fees and expenses related to the foregoing and the consummation of
the other transactions contemplated hereby (the “Projections”). In the good
faith opinion of management of the Borrower, the assumptions used in the
preparation of the Projections were fair, complete and reasonable when made and
continue to be fair, complete and reasonable as of the date hereof. The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.

 

  (c) After giving effect to the consummation of the transactions contemplated
hereby, each Credit Party (i) has capital sufficient to carry on its businesses
as conducted and as proposed to be conducted, (ii) has assets with a fair
saleable value, determined on a going concern basis, which are (y) not less than
the amount required to pay the probable liability on its existing debts as they
become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.

 

  (d) Since December 31, 2008, there has not been an occurrence of a “material
weakness” (as defined in statement on Auditing Standards No. 60) in, or fraud
that involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
promulgated thereunder and the accounting and auditing principles, rules,
standards and practices promulgated or approved with respect thereto, in each
case that could reasonably be expected to have a Material Adverse Effect.

 

  (e) Neither (i) the board of directors of the Borrower, a committee thereof or
an authorized officer of the Borrower has concluded that any financial statement
previously furnished to the Administrative Agent should no longer be relied upon
because of an error, nor (ii) has the Borrower been advised by its auditors that
a previously issued audit report or interim review cannot be relied on.

4.12 Ownership of Properties. Each of the Borrower and its Subsidiaries (i) has
good and marketable title to all real property owned by it, (ii) holds interests
as lessee under valid leases in full force and effect with respect to all
material leased real and personal property used in connection with its business,
and (iii) has good title to all of its other material properties and assets
reflected in the most recent financial statements referred to in Section 4.11(a)
(except as sold or otherwise disposed of since the date thereof in the ordinary
course of business), in each case free and clear of all Liens other than
Permitted Liens.

 

42



--------------------------------------------------------------------------------

4.13 ERISA.

 

  (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Restatement Effective
Date, (ii) has occurred and is continuing, or (iii) to the knowledge of the
Borrower, is reasonably expected to occur with respect to any Plan. No Plan has
any Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

  (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.

4.14 Environmental Matters. Neither the Borrower nor any of its Subsidiaries is
involved in any suit, action or proceeding, or has received any notice,
complaint or other request for information from any Governmental Authority or
other Person, with respect to any actual or alleged Environmental Claims, and to
the knowledge of the Borrower, there are no threatened Environmental Claims, nor
any basis therefor.

4.15 Compliance with Laws. Each of the Borrower and its Subsidiaries has timely
filed all material reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority,
has retained all material records and documents required to be retained by it
under all applicable Requirements of Law, and is otherwise in compliance with
all applicable Requirements of Law in respect of the conduct of its business and
the ownership and operation of its properties, including without limitation, the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

4.16 Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted. No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower,

 

43



--------------------------------------------------------------------------------

the use of such Intellectual Property by any Credit Party does not infringe on
the known rights of any Person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.17 Regulated Industries. No Credit Party is an “investment company,” a company
“controlled” by an “investment company,” or an “investment advisor,” within the
meaning of the Investment Company Act of 1940, as amended.

4.18 Insurance. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.

4.19 Material Contracts. Schedule 4.19 lists, as of the Restatement Effective
Date, each “material contract” (within the meaning of Item 601(b)(10) of
Regulation S-K under the Securities Act) to which the Borrower or any of its
Subsidiaries is a party, by which the Borrower or any of its Subsidiaries or its
properties is bound or to which the Borrower or any of its Subsidiaries is
subject (collectively, “Material Contracts”), and also indicates the parties
thereto. As of the Restatement Effective Date, (i) each Material Contract is in
full force and effect and is enforceable by each of the Borrower and its
Subsidiaries that is a party thereto in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general or equitable principles or by principles of good faith and fair dealing,
and (ii) neither the Borrower nor any of its Subsidiaries or, to the knowledge
of the Borrower, any other party thereto is in breach of or default under any
Material Contract in any material respect or has given notice of termination or
cancellation of any Material Contract.

4.20 No Burdensome Restrictions. No Credit Party is subject to any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.21 OFAC; Anti-Terrorism Laws.

 

  (a) No Credit Party or any Affiliate of any Credit Party (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or
(iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

  (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.

 

44



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, until the payment in full in cash of all
principal and interest with respect to the Loans together with all fees,
expenses and other amounts then due and owing hereunder:

5.1 Financial Statements. The Borrower will deliver to the Administrative Agent
on behalf of the Lenders:

 

  (a) As soon as available and in any event within forty-five (45) days (or, if
earlier and if applicable to the Borrower, the quarterly report deadline under
the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the first fiscal quarter of
fiscal year 2009, unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated and consolidating statements of income, cash flows and
stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and

 

  (b)

As soon as available and in any event within ninety (90) days (or, if earlier
and if applicable to the Borrower, the annual report deadline under the Exchange
Act rules and regulations) after the end of each fiscal year, beginning with
fiscal year 2009, an audited consolidated and unaudited consolidating balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
the related audited consolidated and unaudited consolidating statements of
income, cash flows and stockholders’ equity for the Borrower and its
Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year together with comparative budgeted figures for the
fiscal year then ended, all in reasonable detail and (with respect to the
audited statements) certified by the independent certified public accounting
firm regularly retained by the Borrower or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in

 

45



--------------------------------------------------------------------------------

 

accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year, and (z) a letter from such accountants to the
effect that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.

 

  (c) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.9. This Section 5.1(c) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.5(b) and 8.2.

Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or 5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents. The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

46



--------------------------------------------------------------------------------

5.2 Other Business and Financial Information. The Borrower will deliver to the
Administrative Agent and each Lender:

 

  (a) Concurrently with each delivery of the financial statements described in
Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of the Borrower, together with a Covenant Compliance Worksheet
reflecting the computation of the financial covenants set forth in Article VI as
of the last day of the period covered by such financial statements;

 

  (b) As soon as available and in any event within thirty (30) days after the
commencement of each fiscal year, beginning with the 2010 fiscal year, a
consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on an annual basis), consisting of a consolidated balance
sheet and consolidated statements of income and cash flows, together with a
certificate of a Financial Officer of the Borrower to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;

 

  (c) Promptly upon receipt thereof, copies of any “management letter” submitted
to any Credit Party by its certified public accountants in connection with each
annual, interim or special audit, and promptly upon completion thereof, any
response reports from such Credit Party in respect thereof;

 

  (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;

 

  (e) Promptly upon (and in any event within five (5) Business Days after) any
Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Borrower specifying the nature of such
Default or Event of Default, the period of existence thereof and the action that
the Borrower has taken and proposes to take with respect thereto;

 

47



--------------------------------------------------------------------------------

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);

(iii) the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of the Borrower specifying the details of such ERISA Event
and the action that the applicable Person has taken and proposes to take with
respect thereto, (y) a copy of any notice with respect to such ERISA Event that
may be required to be filed with the PBGC and (z) a copy of any notice delivered
by the PBGC to any Credit Party or an ERISA Affiliate with respect to such ERISA
Event;

(v) the occurrence of any material default under, or any proposed or threatened
termination or cancellation of, any Material Contract (including without
limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;

(vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any

 

48



--------------------------------------------------------------------------------

of its Subsidiaries or any real property leased, operated or owned by the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries’
discovery of a basis for any such Environmental Claim; or (z) the receipt by the
Borrower or any of its Subsidiaries of notice of any alleged violation of or
noncompliance with any Environmental Laws by the Borrower or any of its
Subsidiaries or release of any Hazardous Substance; but in each case under
clauses (y) and (z) above, only to the extent the same could reasonably be
expected to have a Material Adverse Effect; and

(vii) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.

 

  (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.

5.3 Compliance with All Material Contracts. The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with each term,
condition and provision of all Material Contracts.

5.4 Existence; Franchises; Maintenance of Properties. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain and preserve in full force
and effect its legal existence, except as expressly permitted otherwise by
Section 7.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.

5.5 [Reserved]

5.6 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.7 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien (other than a Permitted Lien) upon any of the
properties of any such Person; provided, however, that no such Person shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party is maintaining adequate reserves with respect thereto in accordance with
GAAP.

5.8 Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance with
respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.

5.9 Maintenance of Books and Records; Inspection. The Borrower will, and will
cause each of its Subsidiaries to, (i) maintain adequate books, accounts and
records, in which full, true and correct entries shall be made of all financial
transactions in relation to its business and properties, and prepare all
financial statements required under this Agreement, in each case in accordance
with GAAP and in compliance with the requirements of any Governmental Authority
or Self-Regulatory Organization having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts (except with respect to information which disclosure thereof is
prohibited pursuant to arrangements among ICE Futures Europe, the United Kingdom
Financial Services Authority, or other Governmental Authorities with
jurisdiction over ICE Futures Europe and ICE Futures Eruope’s members), and make
copies and memoranda of them, and to discuss its affairs, finances and accounts
with its officers and employees and, upon reasonable notice to the Borrower, the
independent public accountants of the Borrower and its Subsidiaries (and by this
provision the Borrower authorizes such accountants to discuss the finances and
affairs of the Borrower and its Subsidiaries), all at such times and from time
to time, upon reasonable notice and during business hours, as may be reasonably
requested; provided however, that when a Default or Event of Default exists the
Administrative Agent may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.

5.10 Permitted Acquisitions. The Borrower shall comply with, and cause each
other applicable Credit Party to comply with, the following covenants:

 

  (a) Promptly after the consummation of any Permitted Acquisition or such later
date reasonably acceptable to the Administrative Agent, the Borrower shall have
delivered to the Administrative Agent the following (provided, however, that the
delivery of the statements in clause (iii) below shall be required only with
respect to Permitted Acquisitions having an Acquisition Amount exceeding
$200,000,000):

(i) a reasonably detailed description of the material terms of such Acquisition
(including, without limitation, the purchase price and method and structure of
payment) and of each Person or business that is the subject of such Acquisition
(each, a “Target”);

 

50



--------------------------------------------------------------------------------

(ii) to the extent available, audited historical financial statements of the
Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;

(iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and

(iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Borrower setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Acquisition has not
resulted in a violation of any provision of this Section 5.10 or any other
provision of this Agreement, and (x) the requirements set forth in Section 7.5
have been satisfied (with financial covenant calculations to be attached to the
certificate using the Covenant Compliance Worksheet).

 

  (b) As soon as reasonably practicable after the consummation of any such
Acquisition, the Borrower will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.

 

  (c)

The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.10(a)(iv) are, to the best
of such Financial Officer’s knowledge, true and correct in all material respects
as of

 

51



--------------------------------------------------------------------------------

 

the date such certificate is given, which representation and warranty shall be
deemed to be a representation and warranty as of the date thereof for all
purposes hereunder, including, without limitation, for purposes of Section 8.1.

5.11 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Sections 5.10 and 7.5, the Borrower may from time to time create or acquire new
Wholly Owned Subsidiaries in connection with Permitted Acquisitions or
otherwise, and the Wholly Owned Subsidiaries of the Borrower may create or
acquire new Wholly Owned Subsidiaries, provided that concurrently with (and in
any event within ten (10) Business Days after or such later time approved by the
Administrative Agent) the creation or direct or indirect acquisition thereof,
each such new Subsidiary will execute and deliver to the Administrative Agent a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrower under this Agreement and the other Credit Documents; provided
that no Foreign Subsidiary shall be required to provide a guaranty to the extent
(and for as long as) doing so would cause any adverse tax or regulatory
consequences to the Borrower, and provided further that for any Subsidiary
created for the sole purpose of making a Permitted Acquisition and so long as
such Subsidiary has no assets, the Borrower shall not be required to comply with
this Section 5.11 until the consummation of such Permitted Acquisition.

5.12 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each of its
Subsidiaries to, (i) refrain from doing business in a Sanctioned Country or with
a Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC, and (ii) provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.

5.13 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that, until the payment in full in cash of all
principal and interest with respect to the Loans together with all fees,
expenses and other amounts then due and owing hereunder:

6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last day of
any fiscal quarter, beginning with the first fiscal quarter of 2009, shall not
be greater than the ratio of 2.50 to 1.00.

 

52



--------------------------------------------------------------------------------

6.2 Minimum Interest Coverage Ratio. The Interest Coverage Ratio as of the last
day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be less than 5.0 to 1.0.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that, until the payment in full in cash of all
principal and interest with respect to the Loans together with all fees,
expenses and other amounts then due and owing hereunder:

7.1 Merger; Consolidation. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, amalgamation, merger or other combination, or agree to do any of
the foregoing; provided, however, that so long as no Default or Event of Default
has occurred and is continuing or would result therefrom:

(i) any Subsidiary of the Borrower may merge, consolidate or amalgamate with, or
be liquidated into, (x) the Borrower (so long as the Borrower is the surviving
or continuing entity) or (y) any other Subsidiary of the Borrower (so long as,
if either Person is a Subsidiary Guarantor, the surviving Person is a Subsidiary
Guarantor, and if either Person is a Wholly Owned Subsidiary, the surviving
Person is a Wholly Owned Subsidiary;

(ii) the Borrower may merge, consolidate or amalgamate with another Person
(other than another Credit Party), so long as (y) the Borrower is the surviving
entity, and (z) if such merger, consolidation or amalgamation constitutes an
Acquisition, the applicable conditions and requirements of Sections 5.10 and 7.5
are satisfied; and

(iii) to the extent not otherwise permitted under the foregoing clauses, any
Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.

7.2 Indebtedness. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness other
than (without duplication):

(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;

 

53



--------------------------------------------------------------------------------

(ii) (A) Indebtedness of the Credit Parties under the New Credit Facility and
the other “Credit Documents” (as defined in the New Credit Facility) and
(B) Indebtedness of the Credit Parties under the New Liquidity Facility and the
other “Credit Documents” (as defined in the New Liquidity Facility);

(iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;

(iv) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets in the ordinary course of business (or
assumed or acquired by the Borrower and its Subsidiaries in connection with a
Permitted Acquisition or other transaction permitted under this Agreement),
including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof, provided that all such Indebtedness shall
not exceed $25,000,000 in aggregate principal amount outstanding at any one
time;

(v) unsecured loans and advances (A) by the Borrower or any Subsidiary of the
Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the Borrower to
the Borrower, or (C) by the Borrower or any Subsidiary of the Borrower to any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, provided in each
case that any such loan or advance made pursuant to clause (C) above is
subordinated in right and time of payment to the Obligations and is evidenced by
a promissory note, in form and substance reasonably satisfactory to the
Administrative Agent;

(vi) Indebtedness of the Borrower under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate or
foreign currency risks and not for speculative purposes;

(vii) Indebtedness existing on the Restatement Effective Date and described in
Schedule 7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;

(viii) Indebtedness consisting of Guaranty Obligations of the Borrower or any of
its Subsidiaries incurred in the ordinary course

 

54



--------------------------------------------------------------------------------

of business for the benefit of another Credit Party, provided that the primary
obligation being guaranteed is expressly permitted by this Agreement;

(ix) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;

(x) Indebtedness of ICE Clear Europe under the ICE Clear Europe Payment Services
Agreement not exceeding $150,000,000 in aggregate principal amount outstanding;

(xi) Indebtedness consisting of Guaranty Obligations of the Borrower with
respect to the ICE Clear Europe Payment Services Agreement;

(xii) unsecured Indebtedness of the Borrower not exceeding $400,000,000 in
aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;

(xiii) other unsecured Indebtedness of the Borrower not exceeding $50,000,000 in
aggregate principal amount outstanding at any time; and

(xiv) other unsecured Indebtedness of the Subsidiaries of the Borrower not
exceeding $50,000,000 in aggregate principal amount outstanding at any time.

7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):

(i) Liens in existence on the Restatement Effective Date and set forth on
Schedule 7.3, and any extensions, renewals or replacements thereof; provided
that any such extension, renewal or replacement Lien shall be limited to all or
a part of the property that secured the Lien so extended, renewed or replaced
(plus any improvements on such property) and shall secure only those obligations
that it secures on the date hereof (and any renewals, replacements, refinancings
or extensions of such obligations that do not increase the outstanding principal
amount thereof);

(ii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
thirty (30)

 

55



--------------------------------------------------------------------------------

days or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

(iii) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 8.1(k)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business;

(iv) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

(v) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);

(vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;

(vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;

(viii) any leases, subleases, licenses or sublicenses granted by the Borrower or
any of its Subsidiaries to third parties in the ordinary

 

56



--------------------------------------------------------------------------------

course of business and not interfering in any material respect with the business
of the Borrower and its Subsidiaries, and any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or license permitted under
this Agreement;

(ix) Liens created in connection with the Guaranty Fund; and

(x) other Liens securing obligations of the Borrower and its Subsidiaries not
exceeding $1,000,000 in aggregate principal amount outstanding at any time.

7.4 Asset Dispositions. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, make or agree to make any Asset
Disposition except for:

(i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;

(ii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is
not a Subsidiary Guarantor), in each case so long as no Event of Default shall
have occurred and be continuing or would result therefrom;

(iii) the sale, exchange or other disposition in the ordinary course of business
of equipment or other capital assets that are obsolete or no longer necessary
for the operations of the Borrower and its Subsidiaries; and

(iv) the sale or other disposition of assets (other than the Capital Stock of
Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $25,000,000 and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

7.5 Acquisitions. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, consummate any Acquisition, provided that the Borrower or any
of its Subsidiaries may consummate any Acquisition so long as (i) prior to the
closing of such Acquisition, the Borrower shall provide the Lenders with a
Compliance Certificate prepared on a Pro Forma Basis giving effect to such
Acquisition that demonstrates compliance with the covenants in Article VI on a
Pro Forma Basis, (ii) in the case of an Acquisition to which the Borrower is a
party involving a merger, amalgamation or the acquisition of control of the
Capital

 

57



--------------------------------------------------------------------------------

Stock of a Person, the Borrower is the surviving or acquiring entity, as the
case may be, (iii) each business acquired shall be in substantially the same
line of business as the business conducted by the Borrower or its Subsidiaries
on the Restatement Effective Date or in lines of business reasonably related
thereto, (iv) the board of directors or equivalent governing body of the Person
whose Capital Stock or business is acquired shall have approved such
Acquisition, if required by applicable law (but provided in any event such
Acquisition shall not be “hostile”), (v) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of any such
Acquisition or would exist immediately after giving effect thereto and (vi) the
applicable conditions and requirements of Section 5.10 are satisfied.

7.6 Restricted Payments. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or purchase, redeem, retire or otherwise acquire for value any
shares of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or set aside funds for any of the foregoing (any of the foregoing
being a “Restricted Payment”), except that:

(a) each Subsidiary may make payments to the Borrower for its proportionate
share of the tax liability of the affiliated group of entities that file
consolidated federal income tax returns, provided that such payments are used to
pay taxes, and provided further that any tax refunds received by the Borrower
that are attributable to the any of its Subsidiaries shall be returned promptly
by the Borrower to such Subsidiary;

(b) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or to another Subsidiary of the
Borrower, in each case to the extent not prohibited under applicable
Requirements of Law;

(c) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock; and

(d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and any of its Subsidiaries
may make any Restricted Payment.

7.7 Transactions with Affiliates. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service) with any officer, director, stockholder or other Affiliate of
the Borrower or any of its Subsidiaries, except in the ordinary course of its
business and upon fair and reasonable terms that are no less favorable to it
than it would be obtained in a comparable arm’s length transaction with a Person
other than an Affiliate of the Borrower or any of its Subsidiaries; provided,
however, that nothing contained in this Section 7.7 shall prohibit:

(i) transactions described on Schedule 7.7 (and any renewals or replacements
thereof on terms not materially more disadvantageous to the applicable Credit
Party) or otherwise expressly permitted under any other provision of this
Agreement;

 

58



--------------------------------------------------------------------------------

(ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and

(iii) transactions with Affiliates in good faith in the ordinary course of the
Borrower’s or such Subsidiary’s business consistent with past practice and on
terms no less favorable to the Borrower or such Subsidiary than those that could
have been obtained in a comparable transaction on an arm’s length basis from a
Person that is not an Affiliate.

7.8 Lines of Business. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Restatement Effective Date and businesses and
activities reasonably related thereto.

7.9 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund and (v) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary) pending
such sale, provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement.

7.10 No Other Negative Pledges. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, except for such agreements or restrictions existing under or
by reason of (i) this Agreement and the other Credit Documents, (ii) applicable
Requirements of Law, (iii) any agreement or instrument creating a Permitted Lien
(but only to the extent such agreement or restriction applies to the assets
subject to such Permitted Lien), (iv) customary provisions in leases and
licenses of real or personal property entered into by the Borrower or any
Subsidiary as lessee or licensee in the ordinary course of business, restricting
the granting of

 

59



--------------------------------------------------------------------------------

Liens therein or in property that is the subject thereof, and (v) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.

7.11 Investments in Subsidiaries. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, purchase, own, invest
in or otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any Domestic Subsidiary of
the Parent that is both (a) not a Wholly-Owned Subsidiary and (b) not a
Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make or permit
to exist any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Non-Wholly-Owned Subsidiary
(collectively, “Investments”) other than:

(i) Investments in Non-Wholly-Owned Subsidiaries existing as of the Closing
Date;

(ii) the Borrower’s guarantee of the loans made by ICE US Trust under the New
Liquidity Facility; and

(i) other Investments in Non Wholly-Owned Subsidiaries made in any fiscal year
in an aggregate amount not exceeding 15% of Consolidated EBITDA for the fiscal
year most recently ended.

7.12 Fiscal Year. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, change its fiscal year or its method of determining fiscal
quarters.

7.13 Accounting Changes. Other than as permitted pursuant to Section 1.2, the
Borrower will not, and will not permit or cause any of its Subsidiaries to, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP (or, in the case of Foreign Subsidiaries,
generally accepted accounting principles in the jurisdiction of its
organization).

ARTICLE VIII

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

 

  (a) The Borrower shall fail to pay when due (i) any principal of any Loan, or
(ii) any interest on any Loan, any fee payable under this Agreement or any other
Credit Document, or (except as provided in clause (i) above) any other
Obligation (other than any Obligation under a Hedge Agreement), and (in the case
of this clause (ii) only) such failure shall continue for a period of three
(3) Business Days;

 

  (b)

The Borrower or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of

 

60



--------------------------------------------------------------------------------

 

Sections 5.2(e)(i), 5.4, 5.10 or 5.11 or in Articles VI or VII or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in Sections 5.1 or 5.2 (other than Section 5.2(e)(i)) and (in the case of this
clause (ii) only) such failure shall continue unremedied for a period of five
(5) days after the earlier of (y) the date on which a Responsible Officer of the
Borrower acquires knowledge thereof and (z) the date on which written notice
thereof is delivered by the Administrative Agent or any Lender to the Borrower;

 

  (c) The Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 8.1(a)
and 8.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of thirty (30) days after the earlier of (y) the date
on which a Responsible Officer of the Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrower; or any default or event of default shall
occur under any Hedge Agreement to which the Borrower and any Hedge Party are
parties;

 

  (d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
at any time in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;

 

  (e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest due under the New Credit Facility, the New Liquidity Facility or any
other Indebtedness (other than the Indebtedness incurred pursuant to this
Agreement) having an aggregate principal amount of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;

 

  (f)

The Borrower or any other Credit Party shall (i) file a voluntary petition or
commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to

 

61



--------------------------------------------------------------------------------

 

controvert in a timely and appropriate manner, any petition or case of the type
described in Section 8.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;

 

  (g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;

 

  (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;

 

  (i) Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;

 

  (j) A Change of Control shall have occurred;

 

  (k) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, any
Credit Party and its ERISA Affiliates have incurred, or could reasonably be
expected to incur, liability to any one or more Plans or Multiemployer Plans or
to the PBGC (or to any combination thereof) in excess of $1,000,000; or

 

  (l) Any one or more licenses, permits, accreditations or authorizations of the
Borrower or any other Credit Party shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
the Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

8.2 Remedies: Acceleration, etc.Upon and at any time after the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
at the direction, or may with the consent, of the Required Lenders, take any or
all of the following actions at the same or different times:

 

  (a) Declare all or any part of the outstanding principal amount of the Loans
to be immediately due and payable, whereupon the principal amount so declared to
be immediately due and payable, together with all interest accrued thereon and
all other amounts payable under this Agreement and the other Credit Documents
(but, for an avoidance of doubt, excluding any amounts owing under any Hedge
Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrower; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 8.2(a) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrower;

 

  (b) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

 

  (c) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that

 

63



--------------------------------------------------------------------------------

such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Wachovia to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.

9.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

  (a) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

 

  (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

  (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

64



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to

 

65



--------------------------------------------------------------------------------

appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, provided
that if such bank is not a Lender or an Affiliate of a Lender, the Borrower
shall have the right to consent to such appointment (such consent to not be
unreasonably withheld). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or other agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

66



--------------------------------------------------------------------------------

9.9 Guaranty Matters. The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 9.9.

ARTICLE X

MISCELLANEOUS

10.1 Expenses; Indemnity; Damage Waiver.

 

  (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers and their respective Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iii) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent or any Lender as a result of conduct of the Borrower
that violates a sanction enforced by OFAC.

 

  (b)

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed

 

67



--------------------------------------------------------------------------------

 

use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Substances on or from any property owned or operated by any Credit
Party, or any Environmental Claim related in any way to any Credit Party, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

  (c) To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 10.1(a) or Section 10.1(b) to be paid by it to
the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
Section 10.1(c) are several and not joint. The failure of any Lender to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to make any such payment
required hereunder.

 

  (d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Section 10.1(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except as a
result of such Indemnitee’s gross negligence or willful misconduct.

 

  (e) All amounts due under this Section shall be payable by the Borrower upon
demand therefor.

 

68



--------------------------------------------------------------------------------

10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

 

  (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

  (b) Each Credit Party irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any Credit Document shall affect any right that
the Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or any of their respective properties in the courts of any
jurisdiction.

 

  (c) The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section ARTICLE ISection 9(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

  (d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

10.3 Waiver of Jury Trial.. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

69



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.4 Notices; Effectiveness; Electronic Communication.

 

  (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to the Borrower or the Administrative Agent, to it at the address (or
telecopier number) specified for such Person on Schedule 1.1(a); and

(ii) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

 

  (b)

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on

 

70



--------------------------------------------------------------------------------

 

the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

  (c) Any party hereto may change its address or telecopier number for notices
and other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

10.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

  (a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arrangers for their own accounts) (it being
understood that an amendment to the definition of Total Leverage Ratio (or any
defined terms used therein) shall not constitute a reduction of any interest
rate or fees hereunder), or (ii) extend the final scheduled maturity date or any
other scheduled date for the payment of any principal of or interest on any
Loan, or extend the time of payment of any fees hereunder (other than fees
payable to the Administrative Agent or the Arrangers for their own accounts);

 

  (b) unless agreed to by all of the Lenders, (i) release any Guarantor from its
obligations under the Guaranty (other than (A) as may be otherwise specifically
provided in this Agreement or in any other Credit Document or (B) in connection
with the sale or other disposition of all of the Capital Stock of such Guarantor
in a transaction expressly permitted under or pursuant to this Agreement),
(ii) reduce the percentage of the aggregate unpaid principal amount of the
Loans, or the number or percentage of Lenders, that shall be required for the
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Lenders”), (iii) change any other provision
of this Agreement or any of the other Credit Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge, termination or consent, or (iv) change or waive any provision
of Section 2.9(e), Section 2.11, any other provision of this Agreement or any
other Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5; and

 

71



--------------------------------------------------------------------------------

  (c) unless agreed to by each Hedge Party that would be adversely affected
thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any
provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement);

and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

10.6 Successors and Assigns.

 

  (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.6(b), (ii) by way of participation in accordance with the provisions
of Section 10.6(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

  (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

72



--------------------------------------------------------------------------------

(i) The prior written consent of the Administrative Agent and the Borrower (such
consent not to be unreasonably withheld or delayed) is obtained, except that

(A) the consent of the Borrower shall not be required if (y) a Default or Event
of Default has occurred and is continuing at the time of such assignment or
(z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

(B) the consent of the Administrative Agent shall not be required if such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

(ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned, and (B) in any case not described in clause (A) above, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, treating assignments to two or more
Approved Funds under common management as one assignment for purposes of the
minimum amounts, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan assigned;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(v) no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries; and

(vi) no such assignment shall be made to a natural person.

 

73



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12(a), 2.12(b), 2.13, 2.14 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Term
Note or Term Notes to the order of the assignee (and, if the assigning Lender
has retained any portion of its rights and obligations hereunder, to the order
of the assigning Lender), prepared in accordance with the applicable provisions
of Section 2.2 as necessary to reflect, after giving effect to the assignment,
the outstanding Loans, as the case may be, of the assignee and (to the extent of
any retained interests) the assigning Lender, in substantially the form of
Exhibits A-1, A-2 and/or A-3, as applicable. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.6(d).

 

  (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

 

  (d)

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any

 

74



--------------------------------------------------------------------------------

 

agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant. Subject to
Section 10.6(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12(a), 2.12(b), 2.13 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.11(b) as though it were a
Lender.

 

  (e) A Participant shall not be entitled to receive any greater payment under
Section 2.12(a), Section 2.12(b) or Section 2.13 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.13 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.13(e) as though it were a Lender.

 

  (f) Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement (including under its
Term Notes, if any) to secure obligations of such Lender, including any pledge
or assignment or grant to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

  (g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

 

  (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.11.

 

75



--------------------------------------------------------------------------------

10.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

10.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.12(a),
2.12(b), 2.13, 2.14 and 10.1, shall survive the payment in full of all Loans and
any termination of this Agreement or any of the other Credit Documents. Except
as set forth above, this Agreement and the Credit Documents shall be deemed
terminated upon the indefeasible payment in full of the Obligations.

10.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

10.11 Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the

 

76



--------------------------------------------------------------------------------

Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.

For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in the Restatement Agreement, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy (or by PDF formatted page sent by electronic
mail) shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

77



--------------------------------------------------------------------------------

10.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

78



--------------------------------------------------------------------------------

EXHIBIT A-1

Borrower’s Taxpayer Identification No. 58-2555670

FORM OF AMENDED AND RESTATED TERM NOTE

 

$                       

April     , 2009

Charlotte, North Carolina

FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of

                     (the “Lender”), at the offices of Wachovia Bank, National
Association (the “Administrative Agent”) located at One Wachovia Center, 301
South College Street, Charlotte, North Carolina (or at such other place or
places as the Administrative Agent may designate), at the times and in the
manner provided in the Credit Agreement, dated as of January 12, 2007, as
amended by the First Amendment to Credit Agreement, dated as of August 24, 2007
and the Second Amendment to Credit Agreement, dated as of June 13, 2008, and as
amended and restated as of the      day of April, 2009, (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time parties thereto, Wachovia Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent, the principal sum of

                     DOLLARS ($            ), under the terms and conditions of
this promissory note (this “Term Note”) and the Credit Agreement. The defined
terms in the Credit Agreement are used herein with the same meaning. The
Borrower also promises to pay interest on the aggregate unpaid principal amount
of this Term Note at the rates applicable thereto from time to time as provided
in the Credit Agreement.

This Term Note is one of a series of Term Notes referred to in the Credit
Agreement and is issued to evidence the Loan made by the Lender pursuant to the
Credit Agreement. All of the terms, conditions and covenants of the Credit
Agreement are expressly made a part of this Term Note by reference in the same
manner and with the same effect as if set forth herein at length, and any holder
of this Term Note is entitled to the benefits of and remedies provided in the
Credit Agreement and the other Credit Documents. Reference is made to the Credit
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Term Note.

In the event of an acceleration of the maturity of this Term Note, this Term
Note shall become immediately due and payable, without presentation, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.

 

79



--------------------------------------------------------------------------------

In the event this Term Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, in accordance
with the Credit Agreement.

This Term Note amends, restates and replaces that certain Term Note dated as of
January 12, 2007 from the Borrower to the Lender (the “Prior Note”). The
indebtedness represented by the Prior Note has not been paid or satisfied but,
instead, continues in existence as evidenced by this Note. This Term Note is not
intended by the parties to be, nor shall it be construed as, a novation of the
indebtedness evidenced by the Prior Note.

This Term Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Lender shall not be limited
to bringing an action in such courts.

(signature next page)

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized corporate officer as of the day and year first above written.

 

INTERCONTINENTALEXCHANGE, INC. By:  

 

Name:  

 

Title:  

 

Signature Page to Term Note for A&R Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Wachovia Bank, National Association,

as Administrative Agent

Charlotte Plaza Building

201 South College Street, 8th Floor NC 0680

Charlotte, North Carolina 28288

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of January 12, 2007, as
amended by the First Amendment to Credit Agreement, dated as of August 24, 2007
and the Second Amendment to Credit Agreement, dated as of June 13, 2008, and as
amended and restated as of the              day of April, 2009, among the
Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.8(b) of the Credit Agreement, hereby gives
you, as Agent, irrevocable notice that the Borrower requests a [conversion]
[continuation]1 of Loans under the Credit Agreement, and to that end sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section 2.8(b) of the
Credit Agreement:

(i) The Proposed [Conversion] [Continuation] is requested to be made on
                     .2

(ii) The Proposed [Conversion] [Continuation] involves $                     3
in aggregate principal amount of Loans made pursuant to a

 

1 Insert “conversion” or “continuation” throughout the notice, as applicable.

2 Shall be a Business Day on or after the date hereof (in the case of any
conversion of LIBOR Loans into Base Rate Loans) or at least three Business Days
after the date hereof (in the case of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans), and additionally, in the case of any conversion
of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans, shall be
the last day of the Interest Period applicable to such LIBOR Loans.

3

Amount of Proposed Conversion or Continuation must comply with Section 2.8(b) of
the Credit Agreement.



--------------------------------------------------------------------------------

Borrowing on              ,4 which Loans are presently maintained as [Base Rate]
[LIBOR] Loans and are proposed hereby to be [converted into Base Rate Loans]
[converted into LIBOR Loans] [continued as LIBOR Loans].5

(iii) [The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]6

The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].

 

Very truly yours, INTERCONTINENTALEXCHANGE, INC. By:  

 

Name:  

 

Title:  

 

 

4 Insert the applicable Borrowing Date for the Loans being converted or
continued.

5 Complete with the applicable bracketed language.

6 Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
January 12, 2007, as amended by the First Amendment to Credit Agreement, dated
as of August 24, 2007 and the Second Amendment to Credit Agreement, dated as of
June 13, 2008, and as amended and restated as of the      day of April, 2009,
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among IntercontinentalExchange, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time parties thereto, Wachovia Bank,
National Association, as Administrative Agent, and Bank of America, N.A., as
Syndication Agent. Capitalized terms used herein without definition shall have
the meanings given to such terms in the Credit Agreement.

The undersigned hereby certifies that:

1. He is a duly elected Financial Officer of the Borrower.

2. Enclosed with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of             , and for the
[            -month period] [year] then ended, required to be delivered under
Section [5.1(a)][5.1(b)] of the Credit Agreement. Such financial statements have
been prepared in accordance with GAAP [(subject to the absence of notes required
by GAAP and subject to normal year-end adjustments)]7 and fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
on a consolidated basis as of the date indicated and the results of operation of
the Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.

3. The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.

4. The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.

Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]

5. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.

 

7 Insert in the case of quarterly financial statements.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the                      day of             ,         .

 

INTERCONTINENTALEXCHANGE, INC. By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

COVENANT COMPLIANCE WORKSHEET

A. Total Leverage Ratio (Section 6.1 of the Credit Agreement)

 

(1)

   Total Funded Debt as of the date of determination    $      

(2)

   Consolidated EBITDA for the Reference Period ending on the date of
determination (from Line C(5) below)   

$

 

   

(3)

  

Total Leverage Ratio:

Divide Line A(1) by Line A(2)

      

(4)

   Maximum Total Leverage Ratio as of the date of determination     
2.50 to 1.00

 

i



--------------------------------------------------------------------------------

B. Interest Coverage Ratio (Section 6.2 of the Credit Agreement)

 

(1)

   Consolidated EBITDA for the Reference Period ending on the date of
determination (from Line C(7) below)    $       

(2)

   Consolidated Interest Expense for such period    $       

(3)

  

Interest Coverage Ratio:

Divide Line B(1) by Line B(2)

       

(4)

   Minimum Interest Coverage Ratio as of the date of determination      
5.0 to 1.0

 

ii



--------------------------------------------------------------------------------

C. Consolidated EBITDA

 

(1)

   Consolidated Net Income for the Reference Period ending on the date of
determination          $                            

(2)

   Additions to Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):            

(a)    Interest expense

   $             

(b)    Federal, state, local and other taxes

   $             

(c)    Depreciation and amortization of intangible assets

   $             

(d)    Extraordinary losses or charges for such period (attach itemized
schedule)

   $             

(e)    Add Lines C(2)(a) through Error!

        Referencesource not found.

   $          

(3)

  

Net Income plus Additions:

    Add Lines C(1) and C(2)(e)

         $                            

(4)

   Reductions from Consolidated Net Income (to the extent taken into account in
the calculation of Consolidated Net Income for such period):          $
                              

(a)    Extraordinary gains or income for such period (attach itemized schedule)

   $             

(b)    Noncash credits increasing income for such period

   $             

(c)    Add Lines C(4)(a) through C(4)(b)

         ($                          ) 

(5)

  

Consolidated EBITDA:

    Subtract Line C(4)(c) from Line C(3)

         $                            

(6)

   Reductions from Consolidated EBITDA            

(a)    Capital Expenditures for such period

   $             

(b)    Capitalized Software Development Costs for such period

   $             

(c)    Add Lines C(6)(a) and C(6)(b)

         $                            

 

iii



--------------------------------------------------------------------------------

(7)

  

Adjustments to Consolidated EBITDA:

Subtract Line C(6)(c) from Line C(5)

         $                         

ITEMIZED SCHEDULE OF EXTRAORDINARY LOSSES AND GAINS

 

iv



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:

  

 

  

2. Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]8 ]

3. Borrower:

   INTERCONTINENTALEXCHANGE, INC.

4. Administrative Agent: Wachovia Bank, National Association, as the
Administrative Agent under the Credit Agreement.

 

8 Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of January 12, 2007, as amended
by the First Amendment to Credit Agreement, dated as of August 24, 2007 and the
Second Amendment to Credit Agreement, dated as of June 13, 2008, and as amended
and restated as of the      day of April, 2009, (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), among the Borrower,
certain lenders from time to time parties thereto (the “Lenders”), Wachovia
Bank, National Association, as Administrative Agent, and Bank of America, N.A.,
as Syndication Agent.

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans
for all Lenders3

   Amount of
Commitment/Loans
Assigned9    Percentage  Assigned
of
Commitment/Loans10    CUSIP
Number11

$                     

   $                          %   

$                     

   $                         %   

$                     

   $                         %   

 

[7.TradeDate:

                               ]12  

8. Effective Date:                                                  [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 Insert if applicable.

12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:  

 

Title:  

 

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]13 Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative Agent     By:  

 

    Title:  

 

    [Consented to:]14     [NAME OF RELEVANT PARTY]     By:  

 

    Title:  

 

   

 

13

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

Credit Agreement, dated as of January 12, 2007, as amended by the First
Amendment to Credit Agreement, dated as of August 24, 2007 and the Second
Amendment to Credit Agreement, dated as of June 13, 2008, and as amended and
restated as of the          day of April, 2009, (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), among
IntercontinentalExchange, Inc., as Borrower, certain Lenders from time to time
parties thereto, Wachovia Bank, National Association, as Administrative Agent,
and Bank of America, N.A., as Syndication Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an assignee of the Assigned Interest under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, Assignor or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Documents are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

2



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

AMENDED AND RESTATED CREDIT AGREEMENT

among

INTERCONTINENTALEXCHANGE, INC.,

as Borrower

THE LENDERS NAMED THEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

$175,000,000 Senior Term Loan Facility

Dated as of April 9, 2009

Attached hereto are the Borrower’s “Schedules” as contemplated by the Amended
and Restated Credit Agreement of even date herewith (the “Agreement”), by and
among IntercontinentalExchange, Inc., a Delaware corporation (the “Borrower”),
the Lenders named therein, Wachovia Bank, National Association, as
Administrative Agent, and Bank of America, N.A., as Syndication Agent.
Capitalized terms used, but not otherwise defined herein, have the meanings
given to such terms in the Agreement.

The disclosures on the Borrower’s Schedules may be over-inclusive, considering
the materiality standard contained in, and the disclosures required by, the
provisions of the Agreement corresponding to the respective disclosure schedule,
and the fact that any item or matter is disclosed on the attached Schedules
shall not be deemed to set or establish different standards of materiality or
required disclosures from those set forth in the corresponding provisions of the
Agreement. Furthermore, the disclosure of any item or information in the
Schedules is not an admission that such item or information (or any
non-disclosed item or information of comparable or greater significance) is
material, is required to have been disclosed herein, or is of a nature that
would have a Material Adverse Effect.



--------------------------------------------------------------------------------

Schedule 1.1(a)

Loans and

Notice Addresses

Loans

Loans

 

Lender

   Loans

Wachovia Bank, National Association

   $ 26,250,000.00

Bank of America, N.A.

   $ 26,250,000.00

BMO Capital Markets Financing, Inc.

   $ 19,250,000.00

Societe Generale

   $ 17,500,000.00

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 17,500,000.00

Mizuho Corporate Bank, Ltd.

   $ 11,375,000.00

Commerzbank Aktiengesellschaft New York and Grand Cayman Branch

   $ 11,375,000.00

RBC Centura Bank

   $ 10,500,000.00

The Bank of Nova Scotia

   $ 6,125,000.00

Chang Hwa Commercial Branch, Ltd., New York Branch

   $ 6,125,000.00

First Commercial Bank New York Agency

   $ 6,125,000.00

Comerica Bank

   $ 6,125,000.00

E. Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 3,500,000.00

Hua Nan Commercial

   $ 3,500,000.00

Taipei Fubon

   $ 3,500,000.00

Total

   $ 175,000,000.00



--------------------------------------------------------------------------------

Notice Addresses

 

Party

  

Address

Borrower   

IntercontinentalExchange, Inc.

2100 River Edge Parkway, 5th Floor

Atlanta, Georgia 30328

Attention: Legal Department

Telephone: (770) 738-2106

Telecopy: (770) 857-4755

Wachovia Bank, National Association   

Instructions for wire transfers to the

Administrative Agent:

 

Wachovia Bank, National Association

ABA Routing No. 053000219

Charlotte, North Carolina

Account Number: 5000000147609

Account Name: IntercontinentalExchange Inc

Attention: Syndication Agency Services

 

Address for notices as Administrative Agent:

 

Wachovia Bank, National Association

1525 W.T. Harris Blvd.

Buliding 3A2, Mailcode NC 0680

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Telephone: (704) 383-3721

Telecopy: (704) 383-0288

 

with a copy to:

 

Wachovia Bank, National Association

171 17th Street, N.W.

Mailcode GA4507

Atlanta, Georgia 30363

Attention: Elaine Eaton

Telephone: (404) 214-3627

Telecopy: (404) 861-0604

Attention: Mendel Lay

Telephone: (404) 214-3849

Telecopy: (404) 214-3861

 



--------------------------------------------------------------------------------

Schedule 4.1

Jurisdictions of Organization

 

Borrower    Jurisdiction of Organization

IntercontinentalExchange, Inc.

   Delaware Subsidiary Guarantors   

Chatham Energy, LLC

   Delaware

Creditex Group Inc.

   Delaware

Creditex Holdco, LLC

   Delaware

Creditex LLC

   Delaware

Creditex Securities Corporation

   Delaware

CreditTrade Inc.

   Delaware

ICE Data Investment Group, LLC

   Delaware

ICE Data Management Group, LLC

   Delaware

ICE Data, LP

   Delaware

ICE Futures U.S., Inc. (formerly known as CFC Acquisition Co.)

   Delaware

ICE Markets, Inc.

   Delaware

ICE US Holding Company GP LLC

   Delaware

IntercontinentalExchange International, Inc.

   Delaware

T-Zero Processing Services LLC

   Delaware

YellowJacket, Inc.

   Delaware

eCOPS, LLC

   New York

ICE Clear US, Inc. (formerly known as New York Clearing Corporation)

   New York

New York Futures Exchange, Inc.

   New York



--------------------------------------------------------------------------------

Schedule 4.4

Consents and Approvals

None.



--------------------------------------------------------------------------------

Schedule 4.5

Litigation Matters

Altman et al v. ICE Futures U.S.

On April 6, 2007, the Supreme Court of the State of New York, County of New
York, granted ICE Futures U.S.’s motion to dismiss all claims brought against it
in an action commenced on December 8, 2006, by certain holders of non-equity
trading permits, or Permit Holders, of ICE Futures U.S. seeking declaratory,
monetary and injunctive relief with respect to the merger. Plaintiffs alleged
that, in violation of contract rights and/or rights under New York’s
Not-For-Profit Corporation Law (“NPCL”), ICE Futures U.S.’s Permit Holders,
including plaintiffs, were not permitted to vote with respect to the merger and
would not receive any part of the merger consideration. Plaintiffs sought (i) to
enjoin consummation of the merger, (ii) declaratory relief regarding their past
and future rights as Permit Holders, and (iii) an award of unspecified damages
on claims for breach of fiduciary duty, breach of contract, unjust enrichment,
estoppel and fraud. The court also denied the plaintiffs’ motion for a
preliminary injunction. On February 4, 2008, the Permit Holders appealed the
lower court’s ruling dismissing their complaint but did not pursue an appeal of
the lower court’s denial of their request for an order enjoining the merger. On
June 24, the court denied the plaintiffs’ appeal and the plaintiffs have no
further right to appeal unless the New York Court of Appeals grants the
plaintiffs a leave of appeal. The appeal was denied in its entirety on
June 24th. The Permit Holders then requested leave of the court to appeal the
decision to the New York Court of Appeals. That request was denied on
October 7th and the Permit Holders then filed a motion for leave to appeal
directly to the Court of Appeals. That motion, likewise, was denied on
January 20, 2009 based on the permit holders’ failure to timely file the request
for appeal. As a technical matter, “reargument” of the appeal could be sought,
however, the permit holders would have to demonstrate that the Court of Appeals
misapprehended some aspect of the “argument” that was made before it. In light
of the fact that no such argument ever occurred, the permit holders would face
serious impediments were they to file a request to reargue.

Amirsaleh v. Board of Trade of the City of New York, Inc. and Intercontinental
Exchange, Inc.

This action was filed by a former NYBOT equity member in the Court of Chancery
of the State of Delaware, New Castle County, on March 22, 2007, asserting that
NYBOT breached the terms of the Merger Agreement between NYBOT and ICE, and
breached the duty of good faith and fair dealing implicit in every contract, by
allegedly failing to give plaintiff timely notice of the election deadline with
respect o the merger consideration that would be paid to NYBOT equity members.
The Plaintiff seeks shares of ICE stock in an amount equal to the amount
received by any member who made an all stock election, and seeks the issuance to
him of two NYBOT trading memberships, which were not issued following the merger
due to plaintiff’s failure to own and pledge the shares of ICE stock that were a
pre-requisite to the issuance of such memberships. ICE and NYBOT filed an Answer
to the Complaint on April 23, 2007, denying the essential allegations and
asserting as affirmative defenses that (1) the Complaint fails to state a claim
upon which relief can be granted, (2) plaintiff’s claims and requests for relief
are barred by the doctrines of waiver, estoppel and/or acquiescence and
(3) plaintiff lacks standing to assert



--------------------------------------------------------------------------------

claims for breach of the merger agreement and (4) failure to take reasonable
steps to mitigate the damages claimed. A motion for Judgment on the Pleading or
in the alternative, for Summary Judgment was filed by defendants on June 11,
2008 and was decided on September 11, 2008. The court granted the motion insofar
as the breach of contract claim was concerned and denied it with respect to the
claim based on the implied covenant of good faith and fair dealing because the
Court found there to be issues of fact in dispute that precluded the grant of
summary judgment as a procedural matter. [***] The matter has been scheduled for
trial July 21-23, 2009.

 

*** Confidential information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

Schedule 4.7

Subsidiaries

The Borrower is the 100% direct owner of the following domestic entities:

 

  1. IntercontinentalExchange International, Inc. (“ICE International”)

 

  2. ICE Markets, Inc. (“ICE Markets”)

 

  3. ICE Data Management Group, LLC (“ICE Management”)

 

  4. ICE Data Investment Group, LLC (“ICE Investment”)

 

  5. ICE Futures U.S., Inc. (“ICE Futures”)

 

  6. Chatham Energy, LLC

 

  7. YellowJacket, Inc.

 

  8. Creditex Group Inc.

 

  9. Creditex Holdco, LLC

 

  10. ICE US Holding Company GP LLC

The Borrower is the 100% indirect owner (except as indicated below) of the
following domestic entities:

 

  1. ICE Data, LP (ICE Management is the direct 1% owner; ICE Investment is the
direct 99% owner)

 

  2. ICE Clear US, Inc. (ICE Futures is the direct 100% owner)

 

  3. eCOPS, LLC (ICE Futures is the direct 100% owner)

 

  4. New York Futures Exchange (ICE Futures is the direct 100% owner)

 

  5. The Clearing Corporation (ICE US Holding Company L.P. is the direct 100%
owner)

 

  6. ICE US Trust LLC (ICE US Holding Company L.P. is the direct 100% owner)

 

  7. QW Holdings LLC (50.11% owner is Creditex Group Inc and 49.89% owners are
other third party investors)

 

  8. Q-WIXX B Sub LLC (100% owned by QW Holdings LLC)

 

  9. T-Zero Processing Services LLC (100% owner is Creditex Group Inc.)



--------------------------------------------------------------------------------

  10. Creditex LLC (100% owner is Creditex Group Inc.)

 

  11. CreditTrade Inc. (100% owner is Creditex Group Inc.)

 

  12. Creditex Securities Corporation (100% owned by CreditTrade Inc.)

The Borrower is the 100% indirect owner (except as indicated below) of the
following foreign entities:

 

  1. ICE Markets Corporation (ICE Markets is the direct 100% owner)

 

  2. ICE Netherlands C.V. (ICE Markets 1% LP; ICE International 99% LP)

 

  3. ICE Netherlands B.V. (ICE Netherlands C.V. 100% owner)

 

  4. 5509794 Manitoba, Inc. (ICE Netherlands B.V. 100% owner)

 

  5. ICE Futures Canada, Inc. (“ICE Futures Canada”) (5509794 Manitoba, Inc.
100% owner)

 

  6. ICE Clear Canada, Inc. (ICE Futures Canada 100% owner)

 

  7. Canadian Climate Exchange, Inc. (ICE Futures Canada 100% owner)

 

  8. ICE Services Canada, Inc. (ICE Futures Canada 100% owner)

 

  9. IntercontinentalExchange Holdings (ICE International is the < 1% owner and
ICE Netherlands C.V. is > 99% owner)

 

  10. ICE Markets Limited (IntercontinentalExchange Holdings is the direct 100%
owner)

 

  11. ICE Clear Europe Ltd. (IntercontinentalExchange Holdings is the direct
100% owner)

 

  12. ICE Clear UK Ltd. (IntercontinentalExchange Holdings is the direct 100%
owner)

 

  13. ICE Futures Holdings Ltd. (IntercontinentalExchange Holdings is the direct
100% owner)

 

  14. IntercontinentalExchange Technologies Limited (IntercontinentalExchange
Holdings is the direct 100% owner)

 

  15. ICE Data Holdings Limited (IntercontinentalExchange Holdings is the direct
20% owner and ICE Data Services Limited is the direct 80% owner)

 

  16. International Petroleum Exchange of London Limited
(IntercontinentalExchange Holdings is the direct 100% owner)

 

  17. IPE Holdings Limited (IntercontinentalExchange Holdings is the direct 100%
owner)

 

  18. ICE Education Limited (ICE Futures Holdings Ltd. is the direct 100% owner)

 

2



--------------------------------------------------------------------------------

  19. International Petroleum Exchange Limited (ICE Futures Holdings Ltd. is the
direct 100% owner)

 

  20. ICE Futures Holdco No. 1 (ICE Futures Holdings Ltd. is the direct 100%
owner)

 

  21. ICE Futures Holdco No. 2 (ICE Futures Holdings Ltd. is the direct 100%
owner)

 

  22. ICE Data Services Limited (ICE Futures Holdings Ltd. is the direct 100%
owner)

 

  23. ICE Futures Europe (ICE Futures Holdco No. 1 is 50% owner and ICE Futures
Holdco No. 2 is 50% owner)

 

  24. ICE Futures Ltd. (ICE Futures Europe is the direct 100% owner)

 

  25. ICE Data LLP (ICE Data Holdings Limited is 99% owner and
IntercontinentalExchange Holdings is 1% owner)

 

  26. ICE US Holding Company L.P. (ICE US Holding Company GP LLC is the direct
100% owner of the general partnership interests; Borrower owns 50% of the
limited partnership interests and the remaining 50% of the limited partnership
interests are owned by the former shareholders of The Clearing Corporation)

 

  27. Q-WIXX International Limited (100% owned by Q-WIXX B Sub LLC)

 

  28. T-Zero International, Ltd. (100% owned by T-Zero Processing Services LLC)

 

  29. Creditex UK, Ltd. (100% owned by CreditTrade, Inc.)

 

  30. Creditex Brokerage LLP (100% owned by Creditex UK Ltd.)

 

  31. Creditex Singapore PTE. Ltd. (100% owned by CreditTrade, Inc.)

The Borrower is the 100% direct owner of the following foreign entities:

 

  1. ICE Clear Holdco, Ltd.

 

3



--------------------------------------------------------------------------------

Schedule 4.19

Material Contracts

 

1.    Agreement and Plan of Merger by and among IntercontinentalExchange, Inc.,
Columbia Merger Corporation, Creditex Group Inc. and TA Associates, Inc. dated
June 3, 2008 (incorporated by reference to Exhibit 10.1 to ICE’s Quarterly
Report on Form 10-Q, filed with the SEC on August 4, 2008, File No. 001-32671).
2.    Amendment to Agreement and Plan of Merger, dated as of August 26, 2008, to
the Agreement and Plan of Merger, dated as of June 3, 2008, by and among ICE,
MergerCo, Creditex and the Stockholders’ Representative (incorporated by
reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K, filed with the
SEC on September 2, 2008, File No. 001-32671). 3.    Employment Agreement, dated
as of December 31, 2008, between IntercontinentalExchange, Inc. and Jeffrey C.
Sprecher (incorporated by reference to Exhibit 10.1 to ICE’s Current Report on
Form 8-K, filed with the SEC on January 7, 2009, File No. 001-32671). 4.   
Employment Agreement, dated as of December 31, 2008, between
Intercontinental-Exchange, Inc. and Charles A. Vice (incorporated by reference
to Exhibit 10.2 to ICE’s Current Report on Form 8-K, filed with the SEC on
January 7, 2009, File No. 001-32671). 5.    Employment Agreement, dated as of
December 31, 2008, between Intercontinental-Exchange, Inc. and David S. Goone
(incorporated by reference to Exhibit 10.3 to ICE’s Current Report on Form 8-K,
filed with the SEC on January 7, 2009, File No. 001-32671). 6.    Employment
Agreement, dated as of December 31, 2008, between Intercontinental-Exchange,
Inc. and Edwin D. Marcial (incorporated by reference to Exhibit 10.4 to ICE’s
Current Report on Form 8-K, filed with the SEC on January 7, 2009, File No.
001-32671). 7.    Employment Agreement dated as of December 31, 2008, between
Intercontinental-Exchange, Inc. and Scott A. Hill (incorporated by reference to
Exhibit 10.5 to ICE’s Current Report on Form 8-K, filed with the SEC on January
7, 2009, File No. 001-32671). 8.    IntercontinentalExchange, Inc. 2000 Stock
Option Plan, as amended effective December 31, 2008. 9.   
IntercontinentalExchange, Inc. 2003 Restricted Stock Deferral Plan for Outside
Directors, as amended effective December 31, 2008. 10.   
IntercontinentalExchange, Inc. 2004 Restricted Stock Plan, as amended effective
December 31, 2008. 11.    IntercontinentalExchange, Inc. 2005 Equity Incentive
Plan, as amended effective December 31, 2008. 12.    $500,000,000 Credit
Agreement, dated as of January 12, 2007, among IntercontinentalExchange, Inc.
Wachovia Bank, National Association, as Administrative Agent, Bank of America,
N.A., as Syndication Agent, and other Lenders named therein (incorporated by
reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K, filed with the
SEC on January 12, 2007, File No. 001-32671) (as amended by items 13 and 14
below; to be amended and restated by this Agreement). 13.    First Amendment to
$500,000,000 Credit Agreement among IntercontinentalExchange, Inc. and Wachovia
Bank, National Association, as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and the Lenders named therein dated as of August 24, 2007
(incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K,
filed with the SEC on August 30, 2007, File No. 001-32671) (amends item 12; to
be amended and restated by this Agreement).



--------------------------------------------------------------------------------

14.    Second Amendment to $500,000,000 Credit Agreement among
IntercontinentalExchange, Inc. and Wachovia Bank, National Association, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and the
Lenders named therein dated as of June 13, 2008 (incorporated by reference to
Exhibit 10.1 to our Current Report on Form 8-K, filed with the SEC on June 19,
2008, File No. 001-32671) (amends item 12; to be amended and restated by this
Agreement). 15.    $150,000,000 Credit Agreement, dated as of June 27, 2008,
among IntercontinentalExchange, Inc. Wachovia Bank, National Association, as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and other
Lenders named therein (incorporated by reference to Exhibit 10.1 to ICE’s
Current Report on Form 8-K, filed with the SEC on July 3, 2008, File
No. 001-32671) (to be terminated at Closing). 16.    New Credit Facility to be
entered into at Closing. 17.    New Liquidity Facility to be entered into at
Closing. 18.    Office Lease, dated as of June 8, 2000, as amended, between CMD
Realty Investment Fund IV, L.P. and IntercontinentalExchange, LLC (incorporated
by reference to Exhibit 10.17 to ICE’s registration statement on Form S-1, filed
with the SEC on June 6, 2005, File No. 333-123500).* 19.    Lease Amendment Six,
dated as of October 12, 2005, by and between CMD Realty Investment Fund IV, L.P.
and IntercontinentalExchange, Inc. (incorporated by reference to Exhibit 10.27
to ICE’s registration statement on Form S-1, filed with the SEC on October 14,
2005, File No. 333-123500).* 20.    Lease Amendment Seven, dated as of May 12,
2006, by and between CMD Realty Investment Fund IV, L.P. and
IntercontinentalExchange, Inc. (incorporated by reference to Exhibit 10.2 to
ICE’s Current Report on Form 8-K, filed with the SEC on May 17, 2006, File No.
001-32671).* 21.    Lease Amendment Eight, dated as of November 28, 2006.* 22.
   Lease Amendment Nine, dated as of February 21, 2007.* 23.    Lease Amendment
Ten, dated as of May 15, 2008.* 24.    TRS—Application Services Agreement, dated
as of April 25, 2001, between The International Petroleum Exchange of London
Limited and LIFFE Services Company Limited (incorporated by reference to Exhibit
10.14 to ICE’s registration statement on Form S-1, filed with the SEC on
October 14, 2005, File No. 333-123500).* 25.    Deed of Novation, dated July 22,
2005, between The International Petroleum Exchange of London Limited, LIFFE
Services Limited, Atos Euronext Market Solutions Limited, and LIFFE
Administration and Management (incorporated by reference to Exhibit 10.25 to
ICE’s registration statement on Form S-1, filed with the SEC on October 14,
2005, File No. 333-123500). 26.    Managed Services Agreement, dated as of
December 21, 2007, between ICE Clear Europe Limited and Atos Euronext Market
Solutions Limited.* 27.    Patent License Agreement, dated as of March 29, 2002,
between eSpeed, Inc. and IntercontinentalExchange, Inc. (incorporated by
reference to Exhibit 10.16 to ICE’s registration statement on Form S-1, filed
with the SEC on June 6, 2005, File No. 333-123500). 28.    Settlement Agreement,
dated as of September 1, 2005, by and between EBS Group Limited and
IntercontinentalExchange, Inc. (incorporated by reference to Exhibit 10.26 to
ICE’s registration statement on Form S-1, filed with the SEC on October 14,
2005, File No. 333-123500).



--------------------------------------------------------------------------------

29.    License Agreement For Index-Related Derivative Products dated as of
June 15, 2007 between IntercontinentalExchange, Inc. and Frank Russell Company
(incorporated by reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K,
filed with the SEC on June 20, 2007, File No. 001-32671).* 30.    Contribution
and Asset Transfer Agreement, dated as of May 11, 2000, by and between
IntercontinentalExchange, LLC, Continental Power Exchange, Inc., and Jeffrey C.
Sprecher (incorporated by reference to Exhibit 10.31 to ICE’s registration
statement on Form S-1, filed with the SEC on October 25, 2005, File No.
333-123500). 31.    First Amendment to Contribution and Asset Transfer
Agreement, dated as of May 17, 2000, by and among IntercontinentalExchange, LLC,
Continental Power Exchange, Inc., and Jeffrey C. Sprecher (incorporated by
reference to Exhibit 10.32 to ICE’s registration statement on Form S-1, filed
with the SEC on October 25, 2005, File No. 333-123500). 32.    Second Amendment
to Contribution and Asset Transfer Agreement, dated as of October 24, 2005, by
and among IntercontinentalExchange, Inc., Continental Power Exchange, Inc., and
Jeffrey C. Sprecher (incorporated by reference to Exhibit 10.33 to ICE’s
registration statement on Form S-1, filed with the SEC on October 25, 2005, File
No. 333-123500). 33.    IntercontinentalExchange, Inc. Amended and Restated 1999
Stock Option/Stock Issuance Plan (formerly the Creditex Group Inc. Amended and
Restated 1999 Stock Option/Stock Issuance Plan) (incorporated by reference to
Exhibit 4.1 to ICE’s registration statement on Form S-8, filed with the SEC on
September 2, 2008, File No. 333-153299). 34.    Agreement and Plan of Merger
dated as of March 6, 2009, by and among The Clearing Corporation, a Delaware
corporation, ICE US Holding Company L.P., a Cayman Islands exempted limited
partnership and subsidiary of IntercontinentalExchange, Inc., Pony Merger Sub
LLC, a Delaware limited liability company, IntercontinentalExchange, Inc.
(solely for the limited purposes therein), and TCC Stockholders’ Representative,
LLC, a Delaware limited liability company. 35.    Amended and Restated Limited
Partnership Agreement of ICE US Holding Company L.P. dated as of March 6, 2009
36.    Master Agreement and the addenda thereto dated as of March 6, 2009 by and
between Markit Group Limited, a company incorporated under the laws of England
and Wales, and ICE US Trust LLC, a New York limited purpose limited liability
trust company.

 



--------------------------------------------------------------------------------

Schedule 7.2

Indebtedness

ICE Clear Canada, Inc., a wholly owned subsidiary of ICE Futures Canada, Inc.
and an indirect subsidiary of Borrower (“ICE Clear Canada”), has a stand-by line
of credit facility in the amount of $3,000,000 with the Royal Bank of Canada,
pursuant to the following: (a) General Hypothecation Agreement, dated
October 28, 1998; (b) Letter Agreement, dated March 30, 2004, by WCE Clearing
Corporation, setting forth the draw down line requirements; and (c) Letter
Agreement, dated January 29, 2004, by Royal Bank of Canada, as amended by the
Letter Agreement, dated October 30, 2008, setting forth the current fees and
costs associated with the stand-by line of credit facility. As of the date
hereof, ICE Clear Canada has not drawn upon this stand-by line of credit
facility.



--------------------------------------------------------------------------------

Schedule 7.3

Liens

None.

Schedule 7.7

Transactions with Affiliates

Transactions with Officer and Stockholder of Borrower

As a part of the transactions surrounding our formation, the Borrower entered
into an agreement with our predecessor company, Continental Power Exchange, Inc.
(“CPEX”), on May 11, 2000. Our Chief Executive Officer, Mr. Sprecher, owns all
the equity interests in CPEX. Pursuant to the agreement, CPEX conveyed all of
its assets and liabilities to us. These assets included intellectual property
that we used to develop our electronic platform. In return, we issued to CPEX an
equity interest in our business and we agreed to give CPEX a put option, by
which CPEX could require us to buy its equity interest in our business at the
purchase price equal to either our fair market value or $5 million, whichever is
greater.

In connection with the Borrower’s initial public offering, in October 2005 the
Borrower entered an agreement with CPEX and Mr. Sprecher to terminate the put
option upon the closing of the Borrower’s initial public offering. In connection
with the termination of the put option, the Borrower amended certain
registration rights previously granted to CPEX, which currently owns 1,952,978
shares of the Borrower’s common stock. Under this agreement, CPEX is entitled to
require the Borrower to register for resale into the public market its common
stock if Mr. Sprecher’s employment has been terminated. In addition, the
Borrower may be obligated to pay the expenses of registration of such shares,
including underwriters discounts up to a maximum of $4.5 million.

Relationships with Former Director of Borrower

Richard L. Sandor, a former director of the Borrower, who retired on March 13,
2008, is the chairman, chief executive officer and principal owner of the
Chicago Climate Exchange, Inc., which operates futures and OTC markets for the
trading of emissions. In July 2003, the Borrower entered into an agreement with
the Chicago Climate Exchange to provide hosting services for the trading of the
Chicago Climate Exchange emissions on our electronic platform. In December 2007,
the Borrower entered a new agreement with Chicago Climate Exchange to provide
the services. Under this agreement, the Chicago Climate Exchange was required to
pay us a platform license fee, a platform operations fee and clearing fee of
$2,300,000 in 2008, as well as certain fees relating to trading volumes. The
Chicago Climate Exchange is also required to pay the Borrower for certain
technology development work at an agreed upon rate. The initial term of this
agreement began on January 1, 2008 and continues for five years. The agreement
provides for automatic renewal of the term for additional one year periods
following the expiration of the initial term unless either party provides at
least 90 days notice of its intention not to renew.



--------------------------------------------------------------------------------

In addition, in August 2004, ICE Futures Europe entered into a Cooperation and
Licensing Agreement with the Chicago Climate Exchange. Pursuant to this
agreement, the Chicago Climate Exchange and ICE Futures Europe formed a
cooperative relationship for the purposes of promoting the development of a
European emissions trading market through, in particular, the trading of
emissions contracts on our electronic platform. The agreement provides for the
Chicago Climate Exchange to fund ICE Futures Europe development and operating
costs in relation to the emissions contracts, in return for which the Chicago
Climate Exchange receives 75% of net transaction fee income from the emissions
contracts (after the deduction of operating costs). Pursuant to an amendment to
this agreement effective June 28, 2006, the amount that the Chicago Climate
Exchange is entitled to receive decreased to 72.5%. In December 2004, the
European Climate Exchange, which is a subsidiary of the Chicago Climate
Exchange, acceded to the terms of the Cooperation and Licensing Agreement.
Emissions contracts refer to any cash or spot or futures contract for European
emissions allowances traded on our platform pursuant to this agreement.
Consistent with, and subject to, its legal and regulatory obligations and the
provisions of this agreement, ICE Futures Europe has agreed, among other
obligations, to:

 

  •  

use commercially reasonable efforts to cooperate with the Chicago Climate
Exchange in the design and listing of the emissions contracts;

 

  •  

manage, in cooperation with us, the process of modifying our electronic platform
and other hardware and software as necessary to allow the trading of the
emissions contracts;

 

  •  

provide required market supervision, compliance and regulatory arrangements; and

 

  •  

obtain the necessary regulatory approvals to allow the trading of the emissions
contracts from trading screens located in the United Kingdom, Germany, France,
the Netherlands, Switzerland, Sweden, Norway, the United States, and such other
countries as ICE Futures Europe and the Chicago Climate Exchange agree.

The term of this agreement concludes on the later of December 31, 2012 and the
date on which Phase I of the European Emissions Allowances Trading Scheme
terminates, unless sooner terminated pursuant to special termination provisions
of the agreement. The terms of this agreement provide for automatic renewal
periods of one year following the conclusion of the term, unless terminated
earlier by either party upon written notice provided no later than twelve months
prior to the end of the term, or three months prior to the end of any renewal
period.

During the year ended December 31, 2008, the Borrower recognized approximately
$3.4 million in revenues pursuant to these agreements. The Borrower believes the
relationship and agreements between it and the Chicago Climate Exchange and
European Climate Exchange are arms-length transactions that are on commercially
reasonable terms no less favorable to the Borrower than would be negotiated with
an unaffiliated third party.

 

2